IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 August 11, 2015 Session


            STATE OF TENNESSEE v. LINDSEY BROOKE LOWE

                 Appeal from the Criminal Court for Sumner County
                     No. 2011-CR-834    Dee David Gay, Judge




                  No. M2014-00472-CCA-R3-CD – Filed July 12, 2016
                         _____________________________

The parents of the defendant, Lindsey Brooke Lowe, discovered the body of one of her
newborn twins in a laundry basket in her bedroom. A second deceased newborn was also
found in the basket, and the defendant gave an incriminating statement to police. A jury
convicted the defendant of two counts of first degree (felony) murder, two counts of first
degree (premeditated) murder, and two counts of aggravated child abuse, a Class A
felony. The trial court merged the first degree murder convictions for each victim. The
defendant received a life sentence for each first degree murder conviction and a twenty-
five year sentence for each aggravated child abuse conviction, all to be served
concurrently. On appeal she asserts that the evidence was insufficient to support the
verdicts; that the trial court erred in not suppressing her statement; that the trial court was
biased; that the trial court denied her the right to testify in her defense; that the burden of
proof was shifted to the defense; that her motion for a change of venue should have been
granted; that the physical evidence obtained through a search warrant should have been
suppressed; that the trial court erred in excluding expert testimony regarding her ability to
waive her right to remain silent; that the trial court erred in various other evidentiary
decisions; and that she is entitled to relief under the theory of cumulative error. After a
thorough review of the record and the applicable law, we affirm the judgments of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which NORMA
MCGEE OGLE and ROBERT W. WEDEMEYER, JJ., joined.
David L. Raybin (on appeal), Nashville, Tennessee; John Pellegrin (at trial and on
appeal), Gallatin, Tennessee; and James Ramsey (at trial), Gallatin, Tennessee, for the
Appellant, Lindsey Brooke Lowe.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Senior Counsel;
Lawrence Ray Whitley, District Attorney General; and C. Ronald Blanton, Assistant
District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION

                     FACTUAL AND PROCEDURAL HISTORY

       The defendant was interviewed by police and ultimately gave a statement in which
she admitted placing her hand over each baby‟s mouth in order to stifle the child‟s cry.
Prior to trial, the defendant moved to suppress her statement.

        On November 5, 2012, the trial court held a hearing during which the State
presented the testimony of Detective Steve Malach, who had obtained the defendant‟s
statement. The defense focused primarily on showing that the Miranda warnings given
by Detective Malach were not adequate. The defendant also tried to introduce the
testimony of Dr. Pamela Auble, a forensic psychologist who had examined the defendant.
The State objected to the testimony, and the trial court ultimately excluded it because Dr.
Auble had not reviewed the interview between the defendant and Detective Malach.
Defense counsel requested to make an offer of proof in question and answer form, but the
trial court refused, concluding that the statements of defense counsel regarding the
potential testimony, along with Dr. Auble‟s report, constituted a sufficient offer of proof.
The defendant was permitted to call Dr. William D. Kenner to testify regarding the
defendant‟s susceptibility to coercion. The trial court denied the motion to suppress,
finding that the defendant was not in custody, that the Miranda warnings were adequate,
and that her statements were knowing and voluntary. The defendant moved for an
interlocutory appeal of the denial of the motion, which was likewise denied. In denying
the interlocutory appeal, the trial court took exception to the defendant‟s summary of the
proceedings on the motion to suppress. This court denied an application to review the
denial of the motion to suppress. The trial court‟s comments at the hearing on the motion
for interlocutory appeal then became the basis of a motion to recuse, which the trial court
heard and denied on January 22, 2013. The denial of the motion to recuse was likewise
appealed to this court, and this court affirmed the trial court‟s decision shortly before the
trial began on March 11, 2013. State v. Lindsey Brooke Lowe, No. M2013-00447-CCA-
10B-CD, 2013 WL 706318, at *5 (Tenn. Crim. App. Feb. 26, 2013).

                                             2
       The defense also moved to suppress the physical evidence obtained from the
defendant‟s home pursuant to a search warrant. Detective David Harrell testified at the
hearing that he had prepared a search warrant and that he took it to Judge C.L. Rogers at
11:35 a.m. on September 14, 2011. The judge signed three copies in Detective Harrell‟s
presence. One was returned to the judge, one left at the home, and one executed and put
under seal. The copy under seal showed it was signed at 11:35 p.m., while the copies left
in the home and kept in the possession of the judge both showed they were signed at
11:35 a.m. Detective Harrell testified he executed the warrant at 12:34 p.m. Judge
Rogers testified that writing “p.m.” on one warrant was a clerical error.

        At the motion to suppress, the trial court found that Tennessee Rule of Criminal
Procedure 41(d) was violated because the three copies of the warrant were not identical.
However, the trial court concluded that the discrepancy was an unintentional clerical
error, that the warrant was otherwise in compliance with constitutional principles, and
that Tennessee Code Annotated section 40-6-108 (2010) acted to preserve the warrant.
The trial court stated, “If there was ever a case for a good faith mistake or exception, this
is the case,” and the court denied the motion to suppress the fruits of the search warrant.

        Prior to trial, the trial court also heard the defendant‟s motion for a change of
venue. Defense counsel‟s legal assistant testified regarding certain internet searches she
had performed that retrieved a wide variety of media coverage of the issue. Many of the
comments to the news articles were vitriolic, vicious, and threatening. Rick Berry, an
investigator hired by the defense, contacted persons from the county‟s jury panel lists
from four months in early 2012. He discovered that seventy-seven percent of those who
responded had heard about the deaths of the twins, and most of them had received their
information from the media. Thirty-six percent of those who had heard about the deaths
believed that the defendant was guilty of murder, and twenty-nine percent were closely
connected to law enforcement. Of those that responded, forty-five percent felt it would
be fairer for her to be tried outside the county. The trial court found that, although
publicity around a trial was not a new phenomenon, “this social media, the threats, the
hostility from these sites is something new.” The trial court stated that it could, however,
control the jury that actually sat to try the case, and it took the motion under advisement
until after the panel had been subject to voir dire by the attorneys, noting that several of
the factors in State v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim. App. 1979) related to
the actual jurors seated and the potential jurors called.

       The record reflects that the defense and prosecution worked together to create a
questionnaire to identify potential bias in the jury venire. In an attempt to ensure an
impartial jury, the trial court arranged for summonses to be sent to approximately four
hundred potential jurors and for the jury to be impaneled over a period of two days
                                             3
instead of one. During an extensive voir dire process, the trial court excused sixteen
jurors for cause. The State used four of its eight peremptory challenges, and the
defendant used seven out of eight. At the end of voir dire, the trial court denied the
motion for a change of venue, and the case proceeded to trial.

       At trial, the State presented evidence tending to show that the defendant became
pregnant after having sexual contact with a man who was not her fiancé, that she hid the
pregnancy because of a fear of its social consequences, and that she suffocated her
children to keep her family from discovering the births. The defendant presented
evidence tending to show that she became pregnant after being sexually assaulted, that
she did not, due to a preexisting mental defect, realize that she was pregnant at any time
during the pregnancy, that giving birth unassisted affected the defendant‟s mental state
and physical capabilities, and that the deaths of the children were not intentional or
premeditated.

        The defendant grew up in Hendersonville, Tennessee, and lived with her mother,
father, and younger sister. The defendant‟s father and sister testified that she attended a
private religious school and was involved in numerous activities such as swimming and
dance. The defendant was close with her family and was always well-behaved and
“meek.” In 2005, while the defendant was away at college, the defendant‟s mother, who
had previously run the home in addition to working, developed a benign brain tumor the
size of an orange. After surgery, the defendant‟s mother underwent a change in her
personality. She was no longer able to plan, clean, organize, or make financial decisions,
and she experienced emotional highs and lows. The defendant tried to fill her mother‟s
place by cleaning, getting groceries, and doing other domestic tasks when she came home
from college on the weekends. The defendant had become engaged to Jonathan Brooks
at college, but after she graduated in 2008, she moved into her parents‟ house to assist her
mother. The defendant remained engaged to her fiancé, but the two lived in separate
cities both before and after his graduation in 2009. The mother of the defendant‟s fiancé
became ill, and the relationship between the defendant and her fiancé gradually became
more distant.

        Around April or May 2010, the defendant met Jeremy Smith through her cousin‟s
husband. Mr. Smith began to send text messages to the defendant. The defendant‟s sister
testified that she knew that Mr. Smith “had been bothering” the defendant but was not
aware that the defendant at some point began communicating with him. Mr. Smith
testified that he went on three dates with the defendant, had sex with her each time, and
used protection only on the first two occasions. He tried to call her again after the third
date, but she did not return his call. Mr. Smith testified that there were several twins in
his family and that he himself was a twin. He acknowledged that he had told the
defendant he wanted to marry her and wanted her to have his children before they ever
                                             4
went on a date and while he had a girlfriend. He denied that the defendant had told him
that she did not want to have sex or that he forced her to have sex with him. He
acknowledged that he actually called her four times after their last meeting in early
January 2011 but that she would not return his calls. He testified that he would have
taken care of the babies and at first denied that he failed to pay child support for an
existing child. However, he ultimately acknowledged that he had been charged with
flagrant non-support of his daughter.

        The defendant‟s text messages with Mr. Smith were introduced through Special
Agent Reeves Garnett. In late November 2010, the defendant and Mr. Smith exchanged
numerous flirtatious text messages. In one series of messages, the defendant asked Mr.
Smith to join her at a restaurant and bar. When he responded that he was with his
girlfriend, she asked him, “Y did u ask me to marry u if u were with her[?]” Mr. Smith
responded, “Cuz i want to marry u. I want u to b the mother of my kids.” The two
exchanged messages apparently attempting to arrange a meeting around December 22,
2010.

        The defendant became pregnant by Mr. Smith, and she was carrying twins.
However, she did not tell anyone about her pregnancy. The defendant‟s father testified
that he never knew or suspected that she was pregnant, despite the fact that it was not
unusual for the family to go into the defendant‟s room. The defendant‟s sister likewise
testified that she never knew or suspected that her sister was pregnant, even when she
was carrying twins in her ninth month. She never heard anyone speculate that the
defendant was pregnant.

        In the spring of 2011, the defendant‟s fiancé‟s mother died. At around the same
time, the defendant‟s mother suffered a return of her brain tumor, and the defendant tried
to help around the house and drove her mother to radiation therapy. The defendant had
been unable to find work in her field after graduating in 2008, so at some point in the
summer of 2011, the defendant obtained work doing billing and insurance claims at a
dental office. In August, she was transferred to a branch closer to her home. Terri
Farrell, who worked with the defendant at the new location, testified that she never
suspected the defendant was pregnant. All the workers at the dental office, even those in
billing who did not have patient contact, wore scrubs with an optional lab jacket, and the
defendant wore a black lab jacket every day. Michelle Stainback, the defendant‟s
supervisor, also did not know or suspect the defendant was pregnant. She testified that
no one at work knew about or suspected the pregnancy.

        On the weekend of September 10, 2011, the weekend before the birth of the twins,
the defendant was a bridesmaid in a friend‟s wedding in Kentucky. The defendant‟s
sister, Lacey Lowe, testified that although the defendant had been fitted for her dress in
                                            5
January or February, when she was only a month or two into the pregnancy, the dress still
fit the defendant in her ninth month of pregnancy when she wore it to the September
wedding. The defendant‟s sister and a friend named Lacey McFadden drove with the
defendant from Hendersonville to Kentucky to attend the wedding. Although the young
women in the wedding party were all changing in front of each other in the same room,
no one noticed that the defendant was pregnant because she did not look different. The
defendant‟s sister had noticed that the defendant had gained some weight, but her weight
had always fluctuated, so she did not ascribe any significance to the weight gain. The
defendant usually wore scrubs to her work and big t-shirts at home.

       The defendant, her sister, and Ms. McFadden returned to Hendersonville on
Sunday, September 11, 2011, and Ms. McFadden slept in the defendant‟s bed with her.
The defendant went to work on Monday the 12th, exchanging a series of text messages
with her sister about going to a concert, with her fiancé about a trip they planned to take
together, and with Ms. McFadden. That evening, the defendant‟s family believed that the
defendant had a stomach virus. The defendant stayed in the bathroom she shared with
her sister, and the defendant‟s mother went to the door three times to check on her,
accompanied by the defendant‟s father during one visit. The defendant told them that she
was fine but sick. Because as a child she had always asked to be left alone when sick, her
parents did not think this was unusual. The defendant‟s sister had stayed in her own
room and was not aware that the defendant was ill until her parents told her. At around
10:39 p.m., the defendant‟s sister sent her a text message saying, “Let me know if u need
anything…love you goodnight.” At some point during the night, the defendant gave birth
to twins in the bathroom.

        On Tuesday, September 13, 2011, at 6:03 a.m., the defendant sent a text message
to a coworker asking for the phone number of Ms. Stainback, her supervisor. The
defendant then sent Ms. Stainback a text message identifying herself and saying she had
been “up sick all night” and was still not well. She told Ms. Stainback that she could not
come to work but would be at work the following day. Early in the morning after the
births, the defendant‟s sister used their shared bathroom. She did not notice anything
unusual about the bathroom. While the defendant‟s sister was in the bathroom, the
defendant called her name and asked her for a glass of water. The defendant‟s sister
made sure the defendant did not need anything else and then went to work. The
defendant‟s father got ready to go to work himself and to take his wife, who could not
drive because of her tumor, to work. He believed that the defendant had a stomach flu,
and he did not see her before he left. The defendant was home alone all morning, with
access to two vehicles. When the defendant‟s father returned home for lunch, the
defendant was lying on a couch in an upstairs common area, and she seemed unwell but
told him she was better. The defendant spent the afternoon at the house by herself, again

                                            6
with access to two vehicles. The defendant‟s sister got her some Jell-O and crackers
from the store on her way home from work.

       During the day of September 13, 2011, the defendant sent several text messages.
She sent her fiancé a text message around noon telling him she loved him. She sent some
text messages to a friend, Rachel Hawkins, who was pregnant and due to deliver in early
September. Ms. Hawkins told the defendant she would be induced the following week if
the baby had not arrived. The defendant responded, “Awe I‟m sorry! Well I‟ve been
thinking about you! Hopefully she will get here before Monday!” The defendant also
discussed watching a television show called “The Vampire Diaries” with Ms. Hawkins if
Ms. Hawkins‟ baby had not arrived by the time the show aired. In a series of text
messages with her sister, the defendant discussed the upcoming concert they were
attending. She also sent text messages to another friend regarding the concert and
regarding her “stomach bug.” The defendant stated that she “never went to bed last[ ]
night I just laid in the bathroom floor.” The defendant also told her fiancé that she had
had a virus via text message that evening.

        The next day, the defendant left for work in the billing department of the dental
office. At 8:02 a.m., she sent her father a text message telling him that, in the billing
accounts, she had just come across a man who shared a name with one of her father‟s
relatives. She also sent a text message to her fiancé at 8:35 a.m. regarding information on
the cabin they intended to rent for their trip. The defendant‟s father testified that the
defendant‟s sister had left for work and that his wife was upstairs. The defendant‟s father
heard his wife shout his name in a panicked voice. She told him that there was a
newborn child in the defendant‟s room. The defendant‟s father looked at the child and
spent about fifteen minutes unable to do anything due to shock. He then called a friend
of his father‟s who is an attorney, and this man told him to call his pastor. He called his
pastor, who started for the house but advised him to call the authorities. The defendant‟s
parents did not go upstairs again.

       Randy Tope testified that he was answering calls with the Hendersonville Police
Department dispatch on September 14, 2011, when he received a telephone call, which
was played for the jury, from the defendant‟s father at around 8:30 or 8:35 a.m. The
defendant‟s father stated, “My daughter has gone to work, but apparently she has had a
child in her room[,] and it is not living.” Mr. Tope dispatched the police department, fire
department, and emergency medical personnel.

       Officer Jeremy Fentress was the first on the scene. He testified that the
defendant‟s father told him that his twenty-five-year-old daughter had been sick and that
his wife went to clean his daughter‟s room that morning. They had found a deceased
newborn in a laundry basket by the bed. Officer Fentress checked on the infant, who was
                                            7
under a sheet and bloody towel, and found him cold to the touch and not breathing.
Barbara Jones, a paramedic, arrived on the scene and examined the infant, who was
obviously deceased. She touched the infant‟s arm and found no rigor mortis. Ms. Jones
testified that it would take twelve hours to reach full rigor and about twelve to come out
again. She concluded that the baby had come out of rigor mortis. Ms. Jones testified that
there was fecal matter on the towel but that the fecal matter could have drained out as the
muscles relaxed after death. She testified that there was no meconium stain on the baby,
which can be an indicator of fetal distress. The baby appeared to be full-term, and she
estimated he weighed five pounds.

       Law enforcement officers all testified that the defendant‟s mother and father were
very cooperative. Detective Sergeant Jim Vaughn testified that he arrived on the scene
shortly before 9:00 a.m. and assigned Detective Malach to interview the defendant. The
defendant‟s father testified that he told Detective Malach where the defendant was and
that he was concerned for her health because her blood type was Rh negative. He asked
Detective Malach to take her to a hospital. He also asked Detective Malach if he could
have an attorney present while police talked to the defendant, and Detective Malach
replied that “she was too old.”

       Detective James Garrett was taking written statements from the defendant‟s
parents while Detective Malach was interviewing the defendant at the police station.
Detective Garrett testified that he received a communication from an officer at the station
that there was a second baby in the home. Although the search warrant had not been
obtained, Detectives Vaughn, Garrett, and Fentress went upstairs to check on the welfare
of the second baby. Detective Garrett removed the sheet and towel from the basket and
put them on the bed, intending to lay the first baby there. However, he discovered that
the first baby‟s umbilical cord was attached to something in the basket, so Officer
Fentress held the baby while Officer Garrett removed some items from the basket and
discovered the second baby and placenta. The second baby had the umbilical cord lying
across his neck and shoulder, but the cord was not wrapped around the baby‟s neck.
After determining that the second child was deceased, they replaced the babies in the
basket. Officer Fentress acknowledged that his report stated that the second baby was
significantly smaller than the first and appeared to be only three or four pounds.
Detective Garrett brought the basket out to an emergency vehicle backed up to the door,
and he attached tags to the babies‟ ankles to distinguish them. The baby who had been
discovered first was tagged “Baby Lowe 1” and the other was tagged “Baby Lowe 2.”
The officers all testified that the defendant‟s home did not contain any baby items or any
supplies for taking care of a newborn.

      Detective David Harrell prepared the search warrant for the defendant‟s home and
executed it. Detective Harrell testified that he saw no blood in the bathroom. However,
                                            8
testing indicated that there was blood or biological material on the bathroom floor,
covering the toilet, and on a patch of carpet in the defendant‟s bedroom. In the closet of
the defendant‟s bedroom, Detective Harrell found numerous blood towels and sheets,
several pairs of bloody underwear and pajama pants, and a bloody shirt. He also found a
Kendall Curity Maternity pads package for twelve pads in a trash bag in the defendant‟s
room. In introducing photographs of the physical evidence found at the defendant‟s
home, a picture of a shelf containing a series of books or videos of “The Vampire
Diaries” was admitted over the defendant‟s objection. The trial court ruled that the
photograph was “very relevant” to the issue of mens rea.

        An autopsy was performed in an attempt to determine the manner of the twins‟
death. Dr. Brent Davis, a forensic pathologist, testified that the gestational age of “Baby
Lowe No. 1” was forty weeks, that the baby weighed 6.5 pounds, and that he suffered
from no abnormalities. The second baby had the same weight, gestational age, and
absence of birth defects. Both babies had a subgaleal hemorrhage, which is a minor
injury common in vaginal birth. Dr. Davis testified that if a baby were to die in utero or
were born deceased, the lungs would not be aerated and would not float. The lungs of
both babies floated and were aerated when examined under a microscope. Dr. Davis
testified this meant that both children were born alive. The second baby had the
umbilical cord around his neck. However, Dr. Davis testified that he examined the neck
tissue and found no indentation or hemorrhage in the neck muscles, indicating that the
baby was not strangled by the umbilical cord. Dr. Davis‟s report concluded that the
babies were victims of homicide and that the manner of death was smothering.

        Dr. Davis also, however, testified that “smothering comes down to a
documentation to a lack of injuries.” He elaborated that a conclusion that a baby was
smothered was typically based on scene investigation and the absence of another obvious
cause of death. He acknowledged that he relied heavily on the information given by law
enforcement. He also testified that the placenta, if delivered on top of the babies in a
toilet bowl, could suffocate one or both. He stated it was possible that one baby delivered
on another could suffocate the first baby. Dr. Davis testified that newborns typically
cannot regulate their body temperature well and that hypothermia could kill a newborn,
particularly in water, in a matter of minutes to hours. He stated that hypothermia would
also leave an absence of physical findings and that a baby who died of hypothermia
would look the same as one who died of smothering. He also acknowledged that a
mother who delivered without medical attention could lose consciousness, particularly if
suffering blood loss, that she might not be able to tend the babies, and that they could die
of exposure as a result.




                                             9
       Dr. Michael Baird testified that the twins were fraternal and that genetic testing
indicated that Jeremy Smith was the biological father of both. The defendant‟s fiancé
Brooks was excluded as the father.

       The State introduced the testimony of Detective Malach and the defendant‟s video
recorded statement as evidence that she had intentionally killed her newborns. The
defendant introduced the testimony of Drs. William D. Kenner and Pamela Auble to
establish that the defendant did not realize she was pregnant and that she suffered from
mental defects and hypovolemic shock at the time of the births, rendering her incapable
of forming the intent to commit the crimes.

      Detective Malach testified that he was called to the defendant‟s home, and after he
observed the first baby, he spoke with the defendant‟s father, who told him that the room
belonged to the defendant and that, based on a text message he had received that
morning, she was at work. Detective Malach left to interview the defendant at her
workplace. He was driving an unmarked vehicle and wearing a suit.

        At the dental office, Detective Malach told the defendant‟s supervisor that he
would like to talk with the defendant privately. The defendant was at her desk, wearing
headphones and smiling. She agreed to speak with him in private. Detective Malach
identified himself as a police detective and asked if she knew why he was there. When
she said she did not, he told her they had found the laundry basket. The defendant
became serious at that point. He explained that he was trying to find out what had
happened, and he asked for her cooperation. He told her that he would like to talk with
her at the station and that he would read her rights when they got there. Detective
Malach told her briefly what the rights were. She told him that she would like to go to
the station with him. He relayed to the defendant his concerns that she might not be able
to drive. He told the defendant that he would drive her, and she “wound up” coming with
him. The defendant retrieved something from her vehicle before leaving the parking lot.
She sat in the front seat, with no handcuffs, and Detective Malach never searched her.
She had her purse with her, and they did not speak about the babies on the way. Instead,
they had a casual conversation, which Detective Malach used to establish a rapport. At
the station, the defendant sat on a bench in the hallway while Detective Malach prepared
the room. No one was watching her. In the interview room, he read the defendant her
rights, and she orally waived them.

       During the interview, the defendant told Detective Malach that she knew she was
pregnant “[p]robably almost the whole time,” because she was not menstruating and was
feeling different. She noticed she gained weight and began lactating shortly before the
birth. She at first told Detective Malach that her fiancé was the father but later told
Detective Malach that she “cheat[ed] on him” with Jeremy Smith “right before.” She
                                           10
stated that she had intercourse with Mr. Smith twice, once at the end of December and
once in early January, and that Mr. Smith did not use protection. She had not told anyone
she was pregnant because she was “just scared” of what her family would think, and she
did not want her family or fiancé to be disappointed. She also did not want to risk losing
her fiancé.

        The defendant told Detective Malach that she was gone to the wedding from
Thursday to Sunday. She stated that her stomach was hurting on Monday but she went to
work. She did not eat dinner and began to have intense back pain about 6:30 p.m. She
had a bowel movement around 9:30 or 10:00 p.m. Shortly after 10:00 p.m., she thought
she was going to have a bowel movement and instead gave birth on the toilet. The
defendant said that the baby landed in the toilet and that she lay down on the floor,
shaking. During the interview, she stated that the baby cried for less than a minute, and
she denied touching the baby. She did not see if the baby was submerged. At this point,
the defendant told Detective Malach that there were two babies and that the second one
was also in the laundry basket. Detective Malach left the room to get a tissue but also
alerted another officer that law enforcement should check on the welfare of the second
baby. The defendant initially stated that the second baby was born five minutes after the
first one and never cried. She told Detective Malach that she got off the floor, delivered
the second baby and placenta into the toilet bowl, and then lay back on the floor. She
raised the possibility that the second baby might have bumped into the first one as it was
born. The defendant stated that both babies were alive when they were born. She said
she never looked at them and did not know what sex they were or if they were moving.

       The defendant said she lay on the floor for about an hour and could not move. She
told Detective Malach that her family came to the door two to three times after she had
delivered the babies but she told them she was ill and did not need anything. She
explained that around 3:00 or 4:00 a.m. Tuesday morning, she used a towel to retrieve the
children and put them in the basket. She then cleaned up the bathroom and washed
herself. She moved from the bathroom floor to the bedroom floor and finally got into
bed. At 6:30, she heard her sister getting ready, and her sister asked how she was. The
defendant told Detective Malach that she could not move and stayed in bed until noon, at
which time she moved to the couch. She did not check on the babies, and she put the
clothes she had worn into the closet. She moved to a different couch later in the day, and
then she went to bed. The next day, she went to work. She stated that she had no plan
for what to do with the deceased children. The defendant told Detective Malach that,
although her mother sometimes did laundry for her, she did not think her parents would
find the children.

      Detective Malach then told the defendant that during the autopsy, the medical
examiner would be able to tell if the babies were drowned, thrown against a wall, or if
                                           11
“someone had their hand over their mouth.” He urged her not to “ruin” the fact that she
had been cooperative and to tell him if there was “more to this story.” At this point, the
defendant said that she did look at the sex of the baby and saw that he had a bowel
movement. Detective Malach then assured her she was a good person who had made
mistakes, told her that the autopsy would reveal what had happened, and told her that he
sensed she felt guilty. The defendant then told Detective Malach:

                    A. I guess it was more -- the first time was a little
             louder, so -- I mean, I don‟t think they‟re definitely not like
             drowning but maybe just kind of like -- I don‟t know. I don‟t
             want to call it smother. I was just trying to like keep them
             quiet.
                    Q. How were you doing that?
                    A. Just put my hand down there over the mouth.
                    Q. Over the baby‟s mouth?
                    A. (Nods head.)
                    Q. How long would you say you did that for?
                    A. Not very long.
                    Q. Until it stopped crying?
                    A. I -- I guess. I don‟t know.
                    Q. I understand. I understand.
                    A. Oh, my God.
                    Q. I know. I know. It‟s okay. It‟s okay.

       The defendant told Detective Malach that with the second baby “[i]t was just the
same thing,” and “I guess I just put my hand over the mouth.” She stated that there was
not as much crying with the second baby. Detective Malach then summarized the
defendant‟s statement. She agreed that she put her hand over the first baby‟s mouth and
that, when she did so, she knew he could not breathe. She agreed that she killed the baby.
She then agreed that she put her hand over the second baby‟s mouth and that she knew
that she killed him. The defendant agreed that they were “clearly alive” and that she
“clearly killed them.” Detective Malach testified that he attended the autopsy and told
the medical examiner that the defendant had said she smothered her babies.

       The defendant‟s version of events was introduced primarily through the testimony
of her psychiatrist, Dr. Kenner. Dr. Kenner, who acted as the defendant‟s treating
psychiatrist, testified that he had interviewed the defendant for over thirteen hours, had
interviewed her parents, and reviewed her statement as well as medical records, text
messages, and psychological reports. His testing revealed that the defendant appeared to
be answering the psychological test questions honestly.

                                           12
        He testified that the defendant is a quiet, timid, passive person who froze and
became numb in a challenging situation and who would rather have an interviewer fill in
the blanks than present her own memories. Dr. Kenner testified that from ages three to
thirteen, the defendant suffered from bladder infections, spasms, and incontinence due to
a urinary tract malformation requiring multiple surgeries during her childhood. Dr.
Kenner testified that she used dissociation to cope with the pain and embarrassment of
this prolonged medical treatment. When she was in a dissociative state, the defendant
would feel as though events were happening to someone else. Dr. Kenner testified that,
during high school, the defendant would come out of class and have no memory of
having attended and that this was indicative of dissociation. He testified that, after the
births, she mixed up appointments and arrived at incorrect times to her appointments with
him. He testified that this was also typical for dissociative patients. Due to her medical
history, the defendant would cope with stressful incidents by entering a dissociative state.

        Dr. Kenner testified that the defendant‟s description of her two sexual encounters
with Mr. Smith led him to conclude that she had been raped. During the first encounter,
she went to watch a movie at Mr. Smith‟s grandparents‟ home and discovered the
television was in Mr. Smith‟s bedroom. The defendant resisted Mr. Smith and told him
she did not want to have sex with him. Mr. Smith kept putting pressure on her thighs,
causing her pain, and she eventually decided to “just get it over with” and asked him to
wear a condom. Dr. Kenner said that her dissociative disorder kept her from fighting and
caused some amnesia around the event. On cross-examination, he stated that in their
second encounter, the defendant was at a friend‟s house and had been drinking. Mr.
Smith asked her if he could come. Because she knew he did not have a license, she told
him he could come, believing that he would have no way to get there. She did not
remember anything that happened after he arrived.

       Dr. Kenner testified that the defendant suffered from pregnancy denial, which is
sometimes associated with trauma such as rape. He stated that pregnancy denial would
have physical effects. For instance, the fetus would be carried vertically so that the
woman would not appear pregnant to others. A woman suffering pregnancy denial might
have lucid moments acknowledging the pregnancy, but would in general not know she
was pregnant. Dr. Kenner stated, “Probably 99.5 percent of the time she considered
herself not pregnant. There were probably these, oh, shoot moments where, you know,
something came through to her like, you know, I am pregnant. That‟s what typically
happens with these women.” He testified it would not be uncommon for the woman,
when she was confronted with the irrefutable evidence that she was pregnant after
delivery, to say that she knew she was pregnant during the pregnancy. At that time, the
denial would be over. The defendant never dreamt of babies or decorating while
pregnant, which was a sign of pregnancy denial. He also explained that she had clear
liquid come from her breast prior to the birth and that she thought she had cancer. Dr.
                                            13
Kenner acknowledged that the defendant had stated that she knew she was pregnant to
Detective Malach and Dr. Auble, but Dr. Kenner stated that this was a realization she had
in retrospect and did not indicate that she did not suffer from pregnancy denial during the
actual pregnancy.

       Prior to trial, the defense had moved to exclude certain Google searches retrieved
from the defendant‟s telephone. The prosecution stated that it did not intend to use the
Google searches in its case-in-chief but that it intended to introduce them in rebuttal if the
defendant‟s expert testified that she was not aware of her pregnancy. Accordingly, in
cross-examination, the State attempted to cast doubt on Dr. Kenner‟s diagnosis of
pregnancy denial by cross-examining him on certain Google searches performed on the
defendant‟s cellular phone. The State asked Dr. Kenner if he was aware that the
defendant‟s telephone was used for the following Google searches: “pregnancy
calculator” on September 3, 2011; “pregnant and doctor porn” on September 5, 2011;
“free videos of pregnant sex,” “things to make you go into labor,” and “pregnant women
and doctor porn” on September 6, 2011; and “how to make yourself go into labor” on
September 9, 2011. Dr. Kenner testified that persons suffering from dissociative disorder
can split off segments of behavior and that the defendant might perform these searches
and still generally be unaware of her pregnancy.

       Dr. Kenner stated that the defendant believed she was dying at the time of the birth
and did not know she was having a baby until she felt an ear. He also testified that the
defendant did not try to smother the babies but that she told him she “pushed on the
baby.” She had stated that she did not feel the baby‟s mouth or any other body part but
that the place she touched was “just kind of plain,” indicating she was trying to comfort
the baby by patting his back.

        Dr. Kenner stated that he had diagnosed the defendant with post-traumatic stress
disorder, chronic; dissociative order not otherwise specified; and major depressive
disorder, chronic and severe. At the time of delivery, the defendant was also suffering
from delirium brought on by hypovolemic shock due to blood loss. Dr. Kenner recounted
the defendant‟s descriptions of feeling dizzy, lying on the floor, and beginning to black
out as soon as she attempted to sit up after delivery. She recalled her head bouncing off
the bathroom floor several times. Dr. Kenner testified that delirium would cause
confusion such as that suffered by dementia patients. He testified that at the time of the
births, the defendant was not able to form the requisite mental intent to commit the
crimes and that she suffered from diminished capacity.

      Dr. Kenner also noted that the defendant was still suffering from blood loss a few
days after the birth. The nurse at the jail described her as suffering from pallor,

                                             14
dehydration, and crusty lips. She also described feeling dizzy and coming close to losing
consciousness in her conversations from jail with family members.

        The defense sought to have Dr. Kenner testify regarding the reliability of the
defendant‟s statement to police. During an offer of proof, Dr. Kenner testified that he
had professional knowledge of interrogation techniques and false confessions. He
described the defendant as the “low hanging fruit of coercive interrogation.” He noted
that she said “I guess” in front of many of her answers and that her statement was
inaccurate. However, he also testified that he could not say whether her statement was
true but that her statement was “so contaminated by Detective Malach‟s narrative that we
don‟t know if it is true or not.” The trial court decided not to permit testimony on the
reliability of the statement because it found Dr. Kenner‟s testimony was not credible and
would not substantially assist the jury. The trial court also excluded Dr. Kenner‟s report
regarding the voluntariness of the statement.

        Dr. Pamela Auble, a forensic psychologist, evaluated the defendant ten days after
the births. Dr. Auble testified that the defendant was passive and introverted and that she
coped with stress by withdrawing. Dr. Auble also concluded that the defendant used
dissociation to distance herself from unpleasant events. The defendant did not think
logically, and she reacted emotionally. The defendant told Dr. Auble that she knew she
was pregnant but dealt with it by forgetting about it or telling herself she was sick. The
defendant said, “[I]t runs through my mind a thousand times a day, why didn‟t you ask
for help, but I just wanted to die.” The defendant told Dr. Auble that, after the first baby
was born, “my mind just shut off all feeling and everything. It all went away. I don‟t
know. I just wanted it over.” She said that she did not look at the baby, but she stopped
the baby from crying by putting her hand on him. She lost consciousness. She pretended
it was not happening, and more than that, that “it wasn‟t happening to … me.” The
defendant remembered very little of the second birth. She thought she was dying because
she was losing blood, shaking, and because whenever she attempted to get up, blood
would gush and she would start to black out. She told Dr. Auble that she also stopped the
second baby from crying. Dr. Auble testified that she relied on Dr. Kenner‟s diagnosis
that the defendant was suffering from delirium. She also diagnosed the defendant with
depressive disorder, chronic; dissociative disorder; and post-traumatic stress disorder.
She stated that the defendant was unable to form the intent for first-degree murder. Dr.
Auble acknowledged that the defendant told her that her biggest mistake had been being
unfaithful to her fiancé. She acknowledged that the defendant was able to clean up
herself and the bathroom, move the babies, and notify her work after the births.

      In rebuttal, the State introduced the testimony of Dr. John Hutson, a forensic
psychologist. Dr. Hutson agreed that the defendant suffered from a severe form of major
depression and from post-traumatic stress disorder. He did not find that she suffered
                                            15
from dissociative disorder, but he concluded that the finding would not make much
difference because, even if she had been suffering from dissociative disorder, she would
not have lost her cognitive abilities but would simply have felt that she was not a part of
the events around her. He concluded that she did not suffer from dissociation because
she did not have a history of getting lost driving or an inability to be on time and because
the defendant‟s home was neat in the downstairs and common areas and very messy in
the bedrooms and private areas, indicating that the person taking care of the home was
making rational decisions about where to clean. He also rejected the idea that she was
dissociative based on the fact that she was able to turn her family away when they offered
help and because she was able to thoroughly clean up the evidence of the births. He also
suggested that if she had been in pregnancy denial, she would have sought help when the
birth began because she would have believed it was an illness. Dr. Hutson testified he
felt the defendant had the mental capacity to commit the crimes with which she was
charged. Dr. Hutson testified he was very concerned that the defendant might be suicidal
when he saw her in 2012. He agreed that she might have memory loss from the event
and that dissociation could occur as a defense during trauma. He also agreed that
extreme blood loss could cause loss of consciousness and hallucinations.

       During the trial, the record indicates that the defendant became emotional
numerous times. After the testimony of the first witness, Mr. Tope, the trial court had the
jury take a break and asked defense counsel, “Is she okay? And can she do a little bit
better on crying? It‟s a double-edged sword here.” Defense counsel indicated that they
would like a break to allow the defendant to calm down, and the judge responded that
they should let him know whenever they needed a break. During the testimony of Agent
Reeves, the court again took a break to accommodate the defendant‟s emotional response.
Defense counsel noted that the defendant was receiving mental health treatment and had
been avoiding looking at some of the evidence. The trial court noted, “My bottom line
here is I want to be sure that she‟s in a position to assist you.” After the testimony of
Mr. Smith and out of the jury‟s presence, the trial court spoke to defense counsel: “I‟m
concerned about your client. She is acting like a child. She has her head down, her ears
covered, and I‟m not going to tolerate that. Is she on medication? Is she okay?” In
chambers, the trial judge elaborated on the conduct:

                      Now, I know this is an emotional trial, and we had a
              problem yesterday and it was handled. But today, during the
              testimony of Jeremy Smith, I looked over at her many times
              and she just looked like a child that wasn‟t getting her way.
              She had her head down, covered her ears, like she didn‟t want
              to listen. I couldn‟t tell if she was awake or asleep.


                                            16
                     … I can‟t have her emotions being on display in front
              of the jury. Their job is difficult enough. And I‟m going to
              tell you and I‟m going to tell her that if it happens again she‟s
              going out of that courtroom. I‟m going to warn her.

        The trial court stated that it did not want the defendant‟s behavior to influence the
jury. Defense counsel noted that the previous day, the defendant had been writing Bible
verses over and over on the advice of a psychologist, and the court stated, “It was
unbelievable what she was doing. She was just over there wham, wham, just not paying
attention to anything, just in her own world.” The trial court stated to counsel that the
defendant would have to “endure the trial and not show any emotions,” noting that the
court could take a recess whenever the defendant needed one. The court concluded that
“I‟ll be sensitive to it. I know it‟s emotional, but I just can‟t have this.” The parties then
returned to the courtroom where the defendant was present, and the trial judge
admonished the defendant:

                      Now, two times in two days I‟ve had to bring to the
              attention of the defense the emotions of the defendant that are
              being displayed to this jury. This emotion was displayed
              yesterday, and I dealt with the problem yesterday, and it was
              handled. But today during the testimony of Jeremy Smith the
              defendant looked like a child sitting over there with her head
              down, ears covered, like she didn‟t want to listen to the
              testimony. And I honestly couldn‟t tell if she was awake or
              asleep.

                      I‟ve told the defense that I will not have her emotions
              be on display for this jury. Their job is difficult enough. This
              case is extremely emotional, and I know -- I‟m trying to be
              sensitive to the emotions of the defendant.

                     So, Ms. Lowe, this is the way it‟s going to be. It‟s
              happened two times that your emotions have been on display
              in front of the jury. I have asked the defense to let me know.
              If you need a break, we‟ll take a break, but you sit there and
              you don‟t show any emotion to this jury. Like I said, their job
              is hard enough. We‟re doing the best that we can to keep all
              of the emotions out of this case, away from the jury, so that
              they can decide this case on the evidence and the law.


                                             17
                     I will not have you sitting there acting like a child or
              displaying emotion uncontrolled. The next time that this
              happens, you will be excluded from this courtroom. I have
              set up the way that things are going to be handled from this
              point on. They will be handled that way. We will watch your
              emotions. But I‟m not going to deal with this anymore in the
              way that we‟ve had to. Do I make myself clear?

      During the in-chambers conference after the testimony of Mr. Smith, defense
counsel also stated to the court:

                     Judge, you know, we‟re dealing with a young lady
              who has some pretty significant mental health issues. She‟s
              mentally ill. The problem it poses for us is I have spent a lot
              of time going over with her her testimony, and I don‟t think
              I‟m going to be able to call her as a witness in her own
              defense simply because I don‟t think she can do it. I don‟t
              think she can emotionally get through it.

The defendant did not testify at trial. Prior to the defendant making the decision, defense
counsel told the court that the defendant “dreads testifying” and that, although he had
originally anticipated calling her, the defendant had come to the conclusion that she did
not want to testify. During the Momon hearing, the defendant told the court that she had
decided not to testify because “I just don‟t feel like I can emotionally handle it.” She
agreed that she had been crying moments before when they discussed the possibility.

       Trial counsel moved for a mistrial on the basis of the trial court‟s comments to the
defendant. The trial court denied the motion, noting that, although it was “sensitive to the
mental health situation” of the defendant, it found that the defendant‟s action of putting
her head down and covering her ears with her hands was “a known, intentional response
and it was childlike.”

       The jury convicted the defendant as charged on all counts. The trial court held a
sentencing hearing to determine the length of the sentences for aggravated child abuse.
The defense submitted a scrapbook of the defendant‟s life and eighty-eight letters of
support written by friends and family. The letters spoke of the defendant‟s past
commitment to friends, family, and her church, and they detailed her giving and selfless
nature. Dr. Auble testified that the defendant‟s offense was a “situational crime,” that it
was not part of a larger pattern of criminal activity, that the defendant was not likely to be
repeat offender, was not a risk to the public, and was amenable to rehabilitation. The
defense called eight character witnesses from among the defendant‟s friends and family,
                                             18
who all testified that the defendant was mild-mannered, honest, and non-violent. The
defendant stated that she could not explain why she had put her babies in the laundry
basket or what was going through her mind, and she acknowledged her responsibility and
was sorry. The trial court sentenced the defendant to a life sentence for each murder
conviction and to twenty-five years for each aggravated child abuse conviction and
imposed all of her sentences to run concurrently.

       The defendant moved for a new trial on numerous grounds, and the trial court
denied the motion. On appeal, the defendant asserts that: (1) the evidence was
insufficient to uphold the verdict; (2) her statement to police was obtained in violation of
her constitutional rights; (3) the exclusion of Dr. Auble‟s testimony at the hearing on the
motion to suppress was a constitutional violation; (4) she was denied her right to an
impartial judge; (5)the trial court‟s admonitions regarding her show of emotion
effectively denied her the right to testify; (6) allowing the State to present rebuttal
evidence shifted the burden of proof to the defense; (7) that her constitutional rights were
violated by the denial of a change of venue; (8) the physical evidence from the search of
her home should have been suppressed; (9) the exclusion of the testimony of Dr. Kenner
regarding her statement to police was a denial of her right to due process; (10) certain text
messages should not have been admitted because the times reflected on the devices may
not have been accurate; (11) the trial court erred in allowing Dr. Kenner to be cross-
examined regarding the internet searches made on the defendant‟s telephone involving
pregnancy; (12) the jail calls made by the defendant were improperly excluded; (13) the
photograph of the videotapes of “The Vampire Diaries” should have been excluded; and
(14) the defendant is entitled to relief under a theory of cumulative error.


                                        ANALYSIS

                              I. Sufficiency of the Evidence

       The defense challenges the sufficiency of the evidence, asserting that the only
proof of premeditation was the evidence that the defendant continued to plan for her own
future after the deaths of her children. The defendant argues that communicating with
friends regarding a concert, a television show, and a planned trip is insufficient evidence
to establish the element of premeditation.

       This court must set aside a finding of guilt if the evidence is insufficient to support
the finding of guilt beyond a reasonable doubt. Tenn. R. App. P. 13(e). The question
before the appellate court is whether, after reviewing the evidence in the light most
favorable to the State, any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. State v. Pope, 427 S.W.3d 363, 368 (Tenn. 2013).
                                             19
This court will not reweigh or reevaluate the evidence, and it may not substitute its
inferences drawn from circumstantial evidence for those drawn by the trier of fact. State
v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004). A jury‟s verdict of guilt, approved by
the trial court, resolves conflicts of evidence in the State‟s favor and accredits the
testimony of the State‟s witnesses. State v. Smith, 436 S.W.3d 751, 764 (Tenn. 2014).
“Questions concerning the credibility of witnesses, the weight and value to be given the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “This Court affords the State
the strongest legitimate view of the evidence presented at trial and the reasonable and
legitimate inferences that may be drawn from the evidence.” State v. Wagner, 382
S.W.3d 289, 297 (Tenn. 2012). A guilty verdict replaces the presumption of innocence
with one of guilt, and on appeal, the defendant bears the burden of demonstrating that the
evidence is insufficient to support the conviction. State v. Cole, 155 S.W.3d 885, 897
(Tenn. 2005). “Circumstantial evidence alone is sufficient to support a conviction, and
the circumstantial evidence need not exclude every reasonable hypothesis except that of
guilt.” Wagner, 382 S.W.3d at 297.

        The defendant was convicted of two counts of first degree premeditated murder,
two counts of first degree felony murder, and two counts of aggravated child abuse. First
degree premeditated murder is a “premeditated and intentional killing of another.”
T.C.A. § 39-13-202(a)(1) (2010). A premeditated act is one done after the exercise of
reflection and judgment, and the intent to kill must have been formed prior to the act.
T.C.A. § 39-13-202(d). “It is not necessary that the purpose to kill preexist in the mind
of the accused for any definite period of time.” Id. However, it must be determined,
from an examination of the mental state of the accused, that the accused was sufficiently
free from excitement and passion as to be capable of premeditation. Id.

       Premeditation is a question of fact for the jury‟s determination. State v. Davidson,
121 S.W.3d 600, 614 (Tenn. 2003). It may be established by any evidence that could
lead a rational trier of fact to infer that the accused committed the killing after the
exercise of reflection and judgment. Id. at 615. Courts frequently look to the
circumstances surrounding a killing to discern the presence of evidence sufficient to
support a finding of premeditation. State v. Larkin, 443 S.W.3d 751, 815 (Tenn. Crim.
App. 2013).

        Factors that tend to support the existence of premeditation include: the use of a
deadly weapon upon an unarmed victim; the particular cruelty of the killing; declarations
by the defendant of an intent to kill; evidence of procurement of a weapon; preparations
before the killing for concealment of the crime; and calmness immediately after the
killing. Bland, 958 S.W.2d at 660. The factors listed in Bland are not exhaustive,
however. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). The nature of the killing
                                            20
or evidence establishing a motive for the killing may also support a conclusion that the
crime was premeditated. Id. Lack of provocation by the victim, failure to render aid, and
destruction or secretion of evidence may also support an inference of premeditation.
Larkin, 443 S.W.3d at 815-16 (citing State v. Thacker, 164 S.W.3d 208, 222 (Tenn.
2005); State v. Lewis, 36 S.W.3d 88, 96 (Tenn. Crim. App. 2000)).

        A killing of another committed in the perpetration of aggravated child abuse is
also classified as first degree murder. T.C.A. § 39-13-202(a)(2). First degree murder
committed in the perpetration of aggravated child abuse requires no culpable mental state
except the intent to commit the underlying felony. T.C.A. § 39-13-202(b). Aggravated
child abuse is committed when a person knowingly, other than by accidental means,
treats a child in such a manner as to inflict injury, and the treatment results in serious
bodily injury to the child. T.C.A. §§ 39-15-401(a), -402(a)(1).

       The defense presented evidence that tended to show that the defendant was not
aware of her pregnancy and was shocked by the births, that she was physically
incapacitated and lost consciousness as a result of blood loss, that she suffered from
diminished mental capacity, and that the physical evidence was consistent with the babies
dying from hypothermia while she was unconscious or with the babies being suffocated
by each other or the placenta while she lay unconscious on the floor. The defendant took
no steps to dispose of the bodies of the babies, despite opportunity to do so.

        However, on appeal we must view the evidence in the light most favorable to the
State, and we conclude that a rational trier of fact could have found the elements of the
crimes established beyond a reasonable doubt. The State presented evidence that the
defendant had a close relationship with her religious, conservative family and that she
was engaged to be married. She became pregnant and was afraid to reveal her pregnancy
to her family and to her fiancé, who was not the father of the children. The defendant did
not see a doctor about the pregnancy and made no preparations for the birth or care of a
child. However, several internet searches performed on her telephone in September
related to pregnancy. Furthermore, the packaging of some maternity pads was recovered
from the trash can in her room. On the evening of the birth, the defendant told her family
that she had a stomach virus. Her parents came to the bathroom door to check on her
three times, but she never asked for assistance. She told Detective Malach that she
placed her hand over each baby‟s mouth because she “was just trying to … keep them
quiet.” She stated that she put her hand over the first baby‟s mouth until he stopped
crying. After having held her hand over the first baby‟s mouth, she told Detective
Malach that she gave birth again and that she then did the same to the second baby. She
agreed that she knew that the baby could not breathe with her hand over his mouth, and
she agreed that she knew she had killed the second baby. A rational trier of fact could
have found that the defendant formed the intent to kill prior to the act and after the
                                           21
exercise of reflection and judgment. T.C.A. § 39-13-202(d). The jury could have
inferred that she had a motive to kill the children in order to continue hiding the fact that
she had become pregnant, that she made preparations to hide the births by procuring
maternity pads, that she hid evidence of the crime by cleaning the bathroom and hiding
the laundry basket, and that she demonstrated calmness after the crimes when she was
able to refuse her family‟s offers of help. See Adams, 405 S.W.3d at 663; Bland, 958
S.W.2d at 660; Larkin, 443 S.W.3d at 815-16. A rational trier of fact could also have
found that the defendant knowingly treated the children in such a manner as to inflict
injury by placing her hand over the newborns‟ mouths, that the act resulted in serious
bodily injury to the children, and that the defendant committed two killings in the
perpetration of this aggravated child abuse. T.C.A. §§ 39-15-401(a), -402(a)(1); T.C.A. §
39-13-202(a)(2). The evidence was sufficient to support the jury‟s verdicts.


                              II. Suppression of Statement

       The defendant alleges that her statement was obtained in violation of her rights
because the trial court erred in finding that she was not in custody and because the
Miranda warnings were invalidated by Detective Malach‟s accompanying statements.
She also claims that the waiver was not made voluntarily due to her mental condition.

        A trial court‟s factual findings made during a motion to suppress are binding on an
appellate court unless the evidence preponderates against them. State v. Saylor, 117
S.W.3d 239, 244 (Tenn. 2003). Determinations of witness credibility and the resolution
of conflicts in the evidence are left to the trial court. State v. Riels, 216 S.W.3d 737, 753
(Tenn. 2007). An appellate court may consider testimony presented at trial in reviewing
the trial court‟s conclusions in a motion to suppress evidence. Id. The prevailing party
is entitled to the strongest legitimate view of the evidence and to all reasonable inferences
drawn from the evidence. State v. Day, 263 S.W.3d 891, 900 (Tenn. 2008). A trial
court‟s conclusions of law are reviewed de novo. State v. Sawyer, 156 S.W.3d 531, 533
(Tenn. 2005). Likewise, a trial court‟s application of law to the facts is reviewed de
novo. Walton, 41 S.W.3d at 81.

       Detective Malach testified at the suppression hearing that he was called to
investigate a death at the home where the defendant lived with her parents. He arrived at
the house around 8:38 a.m. on September 14, 2011, and he observed a deceased newborn
baby lying on his side inside a laundry basket in the defendant‟s room. The defendant‟s
father informed police that he believed the defendant was at work based on a text
message he had received from her. Detective Malach was assigned to go to the
defendant‟s workplace and interview her. At around 9:00 a.m., Detective Malach arrived
at the dental clinic where the defendant handled insurance and billing claims, and he
                                             22
asked the manager if he could speak with the defendant privately. The defendant
appeared to be in a good mood and was smiling and wearing headphones when he saw
her. Detective Malach asked her if she knew why he was there, and she said she did not.
When he informed her that police had discovered the laundry basket, the defendant‟s
mood changed. He explained to her that he wanted her cooperation and would like her to
go to the police department, where he would administer Miranda warnings. Detective
Malach testified that he told the defendant what the Miranda warnings would entail, but
he did not consider this a formal Miranda warning. Detective Malach testified he told the
defendant she did not have to come or to talk to him if she did not want to, but she agreed
to come to the station.

       Detective Malach was aware that the birth had been recent, and although the
defendant told Detective Malach that she was able to drive, Detective Malach “asked if
she would mind” if he drove, offering to return her to her car later. He testified that she
had driven herself to work and appeared healthy, but he wanted her to ride with him for
her safety. The defendant agreed. The defendant rode in the front seat and was not
handcuffed.    The conversation during the approximately thirty-minute drive to
Hendersonville did not touch on the deaths but was casual conversation related to the
defendant‟s career.

        At the station, Detective Malach took the defendant into an interview room.
Detective Malach testified that the interview room had no windows, was in the interior of
the building, was past several doors, and was not open to the public. Only law
enforcement and civilian police staff were in the area. Detective Malach testified at the
hearing that a locking door to the area had recently been installed, but he could not recall
if there was a locked door to get to the area at the time he interviewed the defendant.

       He explained to the defendant that if she needed a break, he would give her one,
and he got her water to drink. He acknowledged that he did not have her sign the waiver
of her rights, which he read to her. He also did not read the portion of the form that
recited that the defendant‟s waiver was not the result of promises or threats and that the
defendant chose not to have a lawyer. He acknowledged that he referred to the defendant
losing a lot of blood toward the end of the interview and that he did not know if she had
received any medical attention since giving birth.

       The defense offered the testimony of Dr. Auble, which the trial court excluded
because she had not reviewed the interview with police. After the exclusion of Dr.
Auble‟s testimony, the defense offered the testimony of Dr. Kenner, who had reviewed
the police interview. Dr. Kenner testified that he first saw the defendant on October 21,
2011, and that he had seen the defendant between eight and ten times. He diagnosed her
with post-traumatic stress disorder, dissociative disorder, and adjustment disorder with
                                            23
anxiety and depression. He testified that the defendant had suffered from repeated
urinary tract infections, bladder spasms, and incontinence from the ages of three to
thirteen and that she underwent multiple surgeries. Her medical history made her likely
to retreat if confronted with powerful people. He stated that while she was capable of
hearing and understanding rights cognitively, she was not capable from an emotional
standpoint of maintaining her will in the face of a powerful male interrogator. He
testified that she was passive and vulnerable to complying with the interrogator‟s version
of reality. She was also suffering from postpartum physical symptoms, including
hormonal swings, dehydration, insomnia, and pallor. He testified that, in the interview,
Detective Malach created a narrative with which he asked her to agree. He noted that the
detective‟s demeanor was friendly but that he suggested eleven times that she smashed,
drowned, or suffocated her babies. Dr. Kenner also testified that the defendant was
delirious at the time of the births and was not capable of knowing that her hand would
suffocate a baby.

        The trial court denied the motion to suppress, finding that the defendant was not in
custody, that she was alerted to her rights, and that her statements were knowing and
voluntary. The trial court found that the interrogation took place in the morning for about
one and a half hours, after the defendant had driven herself to work. The defendant
agreed to ride in the passenger‟s seat next to Detective Malach, who did not handcuff her.
Only one officer, who was pleasant and polite, was present. The trial court found that, in
the interview room, the defendant was seated between the detective and the closed door
and that the two were about five feet apart. The defendant appeared to be deliberative
and able to engage in a conversation, even about sensitive, private issues. She was given
water, a tissue, and a break. The trial court also found that Detective Malach sufficiently
clarified the defendant‟s reference to having an attorney, and it ruled that the statement
would be admissible at trial.

       The defense was permitted to revisit the suppression issue at a hearing on
February 21, 2013. In particular, the defense was permitted to adduce proof on the issue
of custody, which the defense claimed had not been contested by the State at the prior
hearing and unexpectedly formed the basis of the trial court‟s decision to deny the motion
to suppress.1 At the second hearing on the motion to suppress, the defendant testified that
on September 14, 2011, she arrived at work between 7:30 and 8:00 a.m., and that
Detective Malach arrived at around 10:00 a.m. He was wearing a suit. She spoke with
him for about ten minutes in a private room at her workplace. He asked her to go to the
police station, and she asked if she could get her purse and then went with him. The

       1
         We note that in defense counsel‟s argument at the hearing, counsel stated that the
custody issue “did come up. We were not surprised.” Counsel noted that the defense had
prepared, but not filed, a supplemental brief on the issue.
                                            24
defendant asked the detective if she could drive and he said, “I would rather you come
with me.” He did not, however, order her to get in the car. When she asked the detective
what to do with her car, he told her to leave it and that they would be back shortly to get
it. She confirmed that she sat in the front seat and was not handcuffed. She testified that
the detective locked the doors when he got in the car. At that point, she felt she was not
free to leave. She acknowledged, however, that she could have opened the car door from
the inside. She was driven to a side building of the police station and went in a side door.
She did not recall going through any doors other than the main entrance. The defendant
sat on a bench in the hallway for about thirty minutes. She had her purse and cell phone
with her. The defendant testified that no one was watching her and she could have
walked out of the station, although it never crossed her mind to do so. She observed
armed officers in the hallway. Because she was not sure if she could use her phone, she
did not answer it when her grandmother called her while she was seated in the hallway.
She then accompanied Detective Malach into an interview room immediately beside the
bench where she had been seated. The defendant did not answer a text message in the
interrogation room. She acknowledged that she was a twenty-five-year-old college
graduate at the time. Detective Malach was not rude or overbearing. The trial court
again denied the motion to suppress. The defendant asserts error, arguing that she was in
custody, that the Miranda warnings were inadequate because they were accompanied by
deceptive statements, and that her waiver was not voluntary.


                                       A. Custody

       Both the United States Constitution and the Tennessee Constitution protect against
compelled self-incrimination. U.S. Const. Amend. V (“No person … shall be compelled
in any criminal case to be a witness against himself….”); Tenn. Const. art I, § 9 (“[I]n all
criminal prosecutions, the accused … shall not be compelled to give evidence against
himself.”). Exculpatory or inculpatory statements made during custodial interrogation
may not be admitted unless the prosecution demonstrates that police employed
procedural safeguards by advising the defendant:

               that he has the right to remain silent, that anything he says
              can be used against him in a court of law, that he has the right
              to the presence of an attorney, and that if he cannot afford an
              attorney one will be appointed for him prior to any
              questioning if he so desires.

Sawyer, 156 S.W.3d at 534 (quoting Miranda v. Arizona, 384 U.S. 436, 444, 479 (1966)).
These warnings are necessary when the accused is in custody and subject to interrogation
or its functional equivalent. R.D.S. v. State, 245 S.W.3d 356, 363 (Tenn. 2008).
                                            25
        A person is in custody within the meaning of Miranda when there has been “a
formal arrest or restraint on freedom of movement of the degree associated with a formal
arrest.” State v. Anderson, 937 S.W.2d 851, 854 (Tenn. 1996) (quoting California v.
Beheler, 463 U.S. 1121, 1125 (1983)). The inquiry is ultimately “whether, under the
totality of the circumstances, a reasonable person in the suspect‟s position would consider
himself or herself deprived of freedom of movement to a degree associated with a formal
arrest.” State v. Dailey, 273 S.W.3d 94, 102 (Tenn. 2009) (quoting State v. Anderson,
937 S.W.2d at 855). This determination is made considering the totality of the
circumstances and is not based on the subjective beliefs of the defendant or of law
enforcement. Anderson, 937 S.W.2d at 854. Accordingly, the officer‟s suspicions
regarding the accused are only relevant insofar as they were apparent to the accused and
would have affected a reasonable person‟s evaluation of whether or not he or she was
deprived of freedom of movement. Id. Other factors that bear on the analysis are:

              the time and location of the interrogation; the duration and
              character of the questioning; the officer‟s tone of voice and
              general demeanor; the suspect‟s method of transportation to
              the place of questioning; the number of police officers
              present; any limitation on movement or other form of restraint
              imposed on the suspect during the interrogation; any
              interactions between the officer and the suspect, including the
              words spoken by the officer to the suspect, and the suspect‟s
              verbal or nonverbal responses; the extent to which the suspect
              is confronted with the law enforcement officer‟s suspicions of
              guilt or evidence of guilt; and finally, the extent to which the
              suspect is made aware that he or she is free to refrain from
              answering questions or to end the interview at will.

Id. at 855.

        Although the defendant arrived to the station in Detective Malach‟s car, her mode
of transportation and the place of the interview are not, alone, determinative of the
custody issue. California v. Beheler, 463 U.S. 1121, 1125 (1983) (noting that the fact
that questioning occurs at the police station does not, in itself, mandate Miranda
warnings); David Louis Raybin, 10 Tenn. Prac. Crim. Prac. & Procedure § 19:19 (“Not
all interrogation in a police vehicle or at a police station is „custodial‟ within the meaning
of Miranda.”). In State v. Bush, the defendant initiated contact with the police, and he
and his father were taken to the station in a patrol car. State v. Bush, 942 S.W.2d 489,
500 (Tenn. 1997). The defendant was not told that he could leave; however, neither was
he restrained or treated in an accusatory manner. Id. The Tennessee Supreme Court
                                             26
concluded that the defendant was not in custody. Id.; see also State v. Darnell, 905
S.W.2d 953, 959 (Tenn. Crim. App. 1995) (defendant was not in custody when he
voluntarily rode with detective to the police station in the front seat of an unmarked car
and was never handcuffed); State v. Gosnell, 62 S.W.3d 740, 745-46 (Tenn. Crim. App.
2001) (no custody where the defendant was taken to the station in an unmarked vehicle
by plain clothes officers, was treated courteously, allowed to visit with relatives in a
hallway, told she would be taken home, and not confronted with guilt).

        An interview at the police station that is not confrontational and imposes little
restraint on the movements of the accused may not be custodial given the totality of the
circumstances. Riels, 216 S.W.3d at 754 (concluding the defendant was not in custody
when he arrived with his mother, was not prevented from leaving the interview room,
was left unattended for large amounts of time, and was treated cordially); State v. Munn,
56 S.W.3d 486, 499 (Tenn. 2001) (defendant was not in custody when he arrived to the
police station with his parents, spoke with officers, sometimes with his parents present,
for three and a half to four hours, was treated politely but accused of committing the
crime, and was reminded that he was not under arrest and free to leave).

        On the other hand, if the defendant is told that he or she will be charged with a
crime or is prevented from leaving the station, the totality of the circumstances weigh in
favor of finding custody. In State v. Dailey, the defendant was asked to come to the
station under false pretenses and interviewed in a secured portion of the building by two
officers, one of whom was armed; however, he was briefly left alone in the room and not
restrained. Dailey, 273 S.W.3d at 102. Officers were seated between the defendant and
the closed door, and a few minutes into the interview, one officer informed him that,
based on already available evidence, he would have to charge the defendant with first
degree murder. Id. at 103. The Tennessee Supreme Court concluded that the defendant
was in custody “at least by the point at which” the detective informed him that police had
evidence sufficient to charge him. Id. at 104; see also State v. Payne, 149 S.W.3d 20, 33-
34 (Tenn. 2004) (concluding that the defendant, who drove himself to the station, was not
restrained or patted down, was positioned so that his egress was not blocked, and was
initially treated courteously, was nevertheless in custody “at the latest” when officers
stood blocking the defendant‟s egress after a break, were demanding and accusatory, did
not advise him he was free to leave, and insisted that the defendant talk).

       Detective Malach testified that he told the defendant she did not have to come with
him, but he asked for her cooperation. He testified that he wanted to drive her due to
potential health concerns, although the defendant had told him she was capable of
driving. According to the defendant, Detective Malach asked her to ride with him and
told her they would return for her car. The defendant was not handcuffed or frisked, and
she rode in the front seat, engaging in casual conversation on the way to the station.
                                           27
Detective Malach locked the vehicle doors during the ride, but the defendant testified that
the door could be opened from the inside by the passenger. The defendant testified that
she asked to retrieve her purse prior to leaving and that she had her purse and telephone
with her throughout the interview. The defendant was left alone on a bench in the
hallway for approximately thirty minutes. She was also left alone in the interview room
for approximately thirty minutes at one point. According to the defendant, while she was
seated in the hallway immediately outside the interview room, she could have gotten up
and left the station, but it did not occur to her to do so.

       The trial court found that the defendant was not in custody. We agree with the
trial court. The defendant accompanied Detective Malach to the police station
voluntarily. The interview was during regular working hours, was not lengthy, and the
detective‟s demeanor was courteous. Although Detective Malach asked about the
possibility that the defendant harmed the babies and although he indicated that trauma
would be discovered in the autopsy, he did not question the defendant in an overly
accusatory way. While she did not have her own transportation, she retained possession
of her bag and telephone, and she was told she would be returned to her vehicle. She was
left unattended on more than one occasion, and there was no physical obstacle to the
defendant leaving. There were also no obstacles to her using her telephone. The
defendant never indicated she wished to end the interview or that she wished to leave,
and she was made aware of her right to remain silent and not speak to police both at the
dental office and at the police station. We conclude the defendant was not in custody.


                                 B. Miranda Warnings

       “There is a „hairline of distinction‟ between the investigatory stage and the
accusatory or custodial stage” in an investigation. Darnell, 905 S.W.2d at 958. An
encounter which does not meet the definition of custodial interrogation may turn into a
custodial interrogation based on the totality of the circumstances. Dailey, 273 S.W.3d at
104; Payne, 149 S.W.3d at 33-34. While the defendant was never informed that she was
under arrest, was told that “[a]ll this is voluntary” when being asked permission to search
her vehicle after her confession, and was taken to the hospital rather than jail after
acknowledging her role in the children‟s deaths, we nevertheless note that, even if the
interrogation became custodial after her initial statement that she caused the deaths, the
defendant was adequately apprised of her rights at the beginning of the interview.

       The accused may knowingly and intelligently waive his or her Miranda rights.
State v. Climer, 400 S.W.3d 537, 557 (Tenn. 2013) see also Miranda, 383 U.S. at 479.
The State is required to prove waiver by a preponderance of the evidence. State v.
Freeland, 451 S.W.3d 791, 814 (Tenn. 2014). If the accused invokes the right to counsel
                                            28
prior to or during the interrogation, law enforcement must cease further questioning. Id.
The invocation of the right to counsel is analyzed under an objective standard to
determine whether the invocation was clear and unequivocal. State v. Turner, 305
S.W.3d 508, 517 (Tenn. 2010) abrogated on other grounds as recognized by Climer, 400
S.W.3d at 562. Although the Tennessee Supreme Court has noted that clarifying an
ambiguous request for counsel is good practice, “police need not cease questioning until
and unless a suspect unequivocally invokes the right to counsel.” Climer, 400 S.W.3d at
562 n.14. “The accused „must articulate his desire to have counsel present sufficiently
clearly that a reasonable [police] officer … would understand the statement to be a
request for an attorney.‟” State v. Saylor, 117 S.W.3d 239, 246 (Tenn. 2003) (quoting
State v. Huddleston, 924 S.W.2d 666, 670 (Tenn.1996)).

        Even if the suspect does not invoke his or her right to counsel or right to remain
silent, the State must establish by a preponderance of the evidence that any waiver of the
rights was made knowingly, voluntarily, and intelligently. State v. Blackstock, 19 S.W.3d
200, 207 (Tenn. 2000). To show that the wavier was knowingly and voluntarily made,
the State must show that it was the product of free and deliberate choice and not
intimidation, coercion, or deception and that it was made with a full awareness of the
nature of the rights being waived and the consequences of the decision to waive them.
Freeland, 451 S.W.3d at 814. The accused may not be “coerced, threatened, or tricked”
into waiving his or her rights. Id.

        An explicit waiver may be written or oral. State v. Steven James McCain, No.
M2000-02989-CCA-R3CD, 2002 WL 1033249, at *6 (Tenn. Crim. App. May 22, 2002).
In addition, “the State may establish an implicit waiver of Miranda rights by showing
that the suspect received and understood Miranda warnings, did not invoke Miranda
rights, and gave an uncoerced statement to the police.” Climer, 400 S.W.3d at 565.

      Here, Detective Malach read the defendant her rights as required by Miranda.
The discussion included the following exchange:

                     Q. …. You have the right to remain silent. Anything
             you say can be used against you in a court of law. You have
             the right to talk to an attorney and have him here before being
             questioned. If you cannot afford one, one will be appointed to
             you. And you have the right to stop talking at any time. So if
             we‟re talking and you don‟t want to answer that question,
             that‟s fine. We‟ll just move on. All right? You understand all
             that. Right?
                     A. Uh-huh.
                     Q. Okay. You don‟t mind if I talk to you then?
                                           29
                     A. No. Are you -- should I have an attorney?
                     Q. You don‟t have to have an attorney. That -- that‟s
             why I‟m talking to you now and that‟s why we‟re discussing
             you have the right to one. If you want to talk a little bit and --
             and see what‟s going on and -- my thing is, I want to get to
             the bottom of what‟s going on and I‟d love to have your
             cooperation so we can work together to do that. Okay?
                     A. Okay.
                     Q. So do you have any problem with me talking to
                     you?
                     A. Huh-uh,
                     Q. Okay. And let me say, at any point in time you
             don‟t want to answer something, say, Steve, I‟d rather not
             answer that question. And we‟re just talking – and then I‟ll
             rephrase the question and we‟ll move on. Okay? It‟s going to
             be -- we‟re going to talk freely. All right? And we‟re going to
             try to make heads or tails of what‟s going on in a bad
             situation. Okay? So that‟s pretty much all we want to do.

       The defendant was informed of her rights and waived them orally. In her brief,
the defendant falls just shy of conceding that the statement “should I have an attorney”
was equivocal. We conclude that her question is indistinguishable from similar
statements which appellate courts have concluded were equivocal. See, e.g., Climer, 400
S.W.3d at 563 (Tenn. 2013) (among other references to an attorney, defendant asked,
“You mean I can have an uh an appointed lawyer right now?”); Saylor, 117 S.W.3d at
243, 246 (defendant‟s several references to a lawyer included, “I‟m supposed to have a
lawyer though, don‟t I?”). The defendant argues that her waiver was the result of
deception because Detective Malach‟s answer could be interpreted as a statement that she
did not need an attorney and because he told her that if she did not want to answer a
question, he would “rephrase the question.” The trial court found that Detective Malach
gave adequate Miranda warnings and the warnings were not invalidated by trickery. We
conclude that the record supports this finding.

        The defendant argues that Detective Malach‟s statement, “You don‟t have to have
an attorney,” misled her regarding the nature of her right to counsel. However, the more
literal reading is that Detective Malach was informing the defendant that an attorney was
not compulsory during the interview and that they could proceed with the interview
without counsel. Detective Malach had just told the defendant that she had a right to an
attorney, told her she had the right to an attorney at the dental office, and followed the
statement to which the defendant objects by informing her, “[Y]ou have the right to one.”

                                            30
We do not think that Detective Malach‟s statement invalidated the warnings he had just
given.

       In attempting to clarify the defendant‟s right to stop questioning, Detective Malach
also told her that if she did not wish to respond to a question “then I‟ll rephrase the
question and we‟ll move on.” The defendant argues that this description implied that the
defendant would have to answer the same question after it had been rephrased. However,
Detective Malach had earlier explained her right to refuse to answer a particular question
by stating, “So if we‟re talking and you don‟t want to answer that question, that‟s fine.
We‟ll just move on.” He had also told her, “[Y]ou have the right to stop talking at any
time.” The defendant was college-educated. She was informed of her rights informally
at the dental office and again formally at the police station. She indicated that she
understood her rights, and she orally indicated that she wished to waive them. She never
indicated a desire to assert her right to remain silent. We conclude that there was no
violation of Miranda.


                                 C. Voluntariness of Waiver

       The defendant‟s argument also asserts that her waiver was not voluntary because
of the state of her mental and physical health.2 “Although there is likely to be a level of
deficiency so great that it renders a defendant unable to make a knowing and intelligent
waiver, nearly every court to consider the issue has held that mental impairments or
mental retardation are factors that must be considered along with the totality of the
circumstances” in evaluating the voluntariness of a waiver. State v. Blackstock, 19
S.W.3d 200, 208 (Tenn. 2000). Courts consider the defendant‟s age, background,
education, intelligence, reading and writing skills, demeanor and responsiveness to
questioning, prior experience with the criminal justice system, mental disease or disorder
or intoxication, and the manner, detail, and language in which the Miranda rights are
explained. State v. Echols, 382 S.W.3d 266, 280-81 (Tenn. 2012). The totality of
circumstances must show “„an uncoerced choice and the required level of comprehension
before a court can properly conclude that Miranda rights have been waived.‟”
       2
          The defense asserts that the trial court confused the issue of the voluntariness of the
statement with the issue of whether the waiver was voluntary. See Freeland, 451 S.W.3d at 815
(noting that the test to determine voluntariness of a statement is separate from the determination
that a waiver is valid). While the defendant‟s brief contains one sentence asserting the statement
was not voluntary, there is no legal argument accompanying the assertion, and we agree with the
State that her statement was not the product of coercive State action. State v. Downey, 259
S.W.3d 723, 733 (Tenn. 2008) (“The United States Supreme Court has held that in order for a
confession to be involuntary, it must be the product of coercive state action.”).

                                               31
Blackstock, 19 S.W.3d at 208 (quoting State v. Stephenson, 878 S.W.2d 530, 545 (Tenn.
1994)).

        In State v. Bush, the defendant, who suffered from paranoid schizophrenia,
introduced evidence that he had executed the waiver of his rights due to mental illness,
and his psychiatrist offered the opinion that the waiver was not a product of rational
reasoning. State v. Bush, 942 S.W.2d 489, 498 (Tenn. 1997). The Tennessee Supreme
Court noted that Miranda protects against the coercive conduct of the government but not
against compulsions originating within the psyche of the accused. Id. at 501. The Court
noted that the defendant “appeared normal, was coherent and responsive to questioning,
and did not discuss … delusions,” and concluded that, “in the absence of police
overreaching, the waiver was valid.” Id.; see State v. Clayton Eugene Turner, II, No.
03C01-9805-CR-00176, 1999 WL 817690, at *8 (Tenn. Crim. App. Oct. 6, 1999)
(concluding there was no overreaching when the defendant referenced past delusions but
appeared competent); State v. James Christopher Tatrow, No. 03C01-9707-CR-00299,
1998 WL 761829, at *13 (Tenn. Crim. App. Nov. 2, 1998) (concluding that waiver was
valid when there was no overreaching by law enforcement, even though the defendant
was experiencing cocaine and methamphetamine withdrawal); see also State v. James C.
Osborne, No. M2005-00893-CCA-R3CD, 2006 WL 2682773, at *9 (Tenn. Crim. App.
Sept. 7, 2006) (concluding that waiver was knowingly, intelligently, and voluntarily
made despite defendant‟s intoxication when defendant was able to give a detailed account
of his actions).

        In State v. Blackstock, the Tennessee Supreme Court concluded that the trial court
erred in finding that the mentally retarded defendant‟s waiver was valid, because the
State had not shown that the defendant “had a meaningful awareness of his Miranda
rights, as well as the consequences of waiving his rights.” Blackstock, 19 S.W.3d at 209.
On the other hand, when a defendant demonstrates a capability of understanding his or
her rights and the consequences of giving them up, waivers have been upheld. See, e.g.,
State v. Brandon Johnson, No. W2007-01655-CCA-R3-CD, 2009 WL 2151814, at *7
(Tenn. Crim. App. July 17, 2009) (concluding that the waiver was valid when the
defendant had extensive experience with the criminal justice system, responded
coherently, indicated he understood his rights, and showed no confusion in detailed
narrative despite mild retardation); State v. Steven Murphy, No. W2004-02899-CCA-R3-
CD, 2006 WL 432388, at *11 (Tenn. Crim. App. Feb. 22, 2006) (concluding that the
defendant, who had relatively high IQ, prior experience with the criminal justice system,
and indications of malingering, had validly waived his rights).

       The defendant‟s expert witness testified that her thinking at the time of the police
interrogation was affected by physical impairments such as blood loss and postpartum
hormonal shifts. He also testified that she was cognitively capable of understanding her
                                            32
rights but would not be emotionally capable of asserting her rights due to her passive
personality and mental defects such as depression, anxiety, and dissociative disorder
associated with her childhood medical problems. However, the defendant appeared
normal, coherent, and responsive. She came to the interview from her work, where she
had been performing her duties apparently without difficulty that morning. She was
twenty-five years old, college-educated, responsive to questioning, and although she had
no prior experience with the criminal justice system, her rights were explained to her.
She indicated that she understood and wished to waive her rights. Any mental or
physical defects from which she suffered were not apparent, and her psychiatrist testified
that she was capable of cognitively understanding her rights. Unlike the defendant in
Blackstock, she had a meaningful awareness of her rights and the consequences of
waiving them. We conclude that any mental defects did not render her waiver
involuntary or unknowing.


 III. Exclusion of Dr. Auble’s Testimony at the Hearing on the Motion to Suppress

       The defendant alleges error in the exclusion from the hearing on the motion to
suppress of Dr. Auble‟s testimony regarding the defendant‟s statement to police. She
also asserts error in the trial court‟s refusal to allow the defendant to question Dr. Auble
in an offer of proof. The defense cites Tennessee Rule of Evidence 103(b) for the
proposition that the trial court must allow an offer of proof in question and answer form.
She asserts that the exclusion of the testimony and denial of the right to make an offer of
proof according to Rule 103 was tantamount to a denial of her right to a fair trial and due
process.

       At the hearing on the motion to suppress the defendant‟s statement, the defense
attempted to call Dr. Auble to testify, and the State objected. The State argued that it had
not been aware that Dr. Auble would testify at the hearing and that her testimony
regarding diminished capacity did not affect the voluntariness of the statement. The trial
court attempted to discern whether Dr. Auble would testify that the defendant was not
capable of waiving her rights. Defense counsel stated that Dr. Auble would testify
regarding how the defendant‟s mental diseases and defects would affect her ability to
assert her right to remain silent. The trial court decided to call Dr. Auble to the stand sua
sponte to determine whether it would admit her testimony. After Dr. Auble testified that
she saw the defendant on September 23, 2011, and that she did not review the
defendant‟s statement, the trial court excluded the testimony. The trial court ruled that
Dr. Auble could not testify, in part because she had not reviewed the statement and in
part because “significant intervening events” may have affected the defendant‟s mental
state.

                                             33
        Trial counsel then asked to make an offer of proof. The trial court ruled that
counsel‟s statements, along with Dr. Auble‟s report, constituted a sufficient offer of
proof, and it refused to permit counsel to question Dr. Auble regarding the defendant‟s
statement. The trial court did, however, permit the testimony of Dr. Kenner. Dr. Kenner
testified about the various mental diseases that the defendant suffered from and about her
history of childhood medical trauma. Dr. Kenner testified that, while the defendant was
capable of understanding her rights cognitively, she would emotionally be incapable of
asserting her rights in the face of a powerful male interrogator. He further testified that
Detective Malach‟s interrogation was coercive and bullying and that “elements of the
statement” were “clearly against her will or what she … knew happened.”

       After the denial of the motion, the defense made the affidavit of Dr. Auble part of
the record. Dr. Auble‟s affidavit stated that she had evaluated the defendant and that the
defendant‟s thinking and reasoning were impaired at the time of the evaluation and
“[m]ore likely than not” also at the time of the crime and interrogation. She stated that
the defendant would be compliant and susceptible to manipulation by people in authority
and that these traits would have affected her responses during the interview. Dr. Auble
reaffirmed that she would have testified that the defendant was more likely than not
impaired at the time of the interview.

                                     A. Offer of Proof

       Tennessee Rule of Evidence 103(b) provides that the trial court may establish a
record including “any other or further statement which shows the character of the
evidence, the form in which it was offered, the objection made, and the ruling.” Tenn. R.
Evid. 103(b). The trial court “shall permit the making of an offer in question and answer
form.” Id.

       An offer of proof serves to inform the trial court of the exact nature of the
evidence so that it can make an informed decision regarding admissibility, and it serves
to create a record for the appellate court to determine if there was reversible error. Taylor
v. State, 443 S.W.3d 80, 84 (Tenn. 2014). Generally, “„it is error for the trial court to
refuse to permit counsel to state what evidence he is offering.‟” Alley v. State, 882
S.W.2d 810, 815 (Tenn. Crim. App. 1994) (quoting 89 A.L.R. “Offer of Proof – Ruling –
Error” § 2 at 283 (1963)). This is true unless it is obvious from the record that the
evidence could not, under any circumstances, be relevant to the contested issues. Taylor,
443 S.W.3d at 84. Likewise, “it is apparent that courts are required, in appropriate
circumstances, to allow offers of proof when evidence is excluded so as to enable
consideration of the issue on appeal.” Alley, 882 S.W.2d at 815-16. The court in Alley
concluded that “if the obvious incompetence or irrelevance is not readily apparent from

                                             34
the record, it is error to exclude any reasonable offer which demonstrates the relevance
and general import of the excluded evidence.” Id. at 816.

       An erroneous refusal to allow an offer of proof, however, does not necessarily
require reversal. Id. Failure to permit an offer may be harmless error. See State v.
Martin, 642 S.W.2d 720, 724 (Tenn. 1982) (holding that the trial court erred in not
permitting an offer of proof regarding the defendant‟s proposed testimony but that the
error was harmless because the defendant was convicted of five crimes that were clearly
admissible, in addition to the two crimes that the defendant claimed were not admissible,
and these five were the basis of the choice not to testify). Instead, whether the error is
reversible depends on the facts and circumstances of the case, including “„the apparent
nature and admissibility of the evidence and its relation to determinative issues.‟” Alley,
882 S.W.2d at 816 (citation omitted); see Bray v. State, 450 S.W.2d 786, 787 (Tenn.
Crim. App. 1969) (concluding that trial judge‟s exclusion of testimony and denial of an
offer of proof required reversal because the appellate court could not determine that the
error was harmless in the absence of the offer of proof).

       The court in Alley v. State examined the method of the offer and held that “not
only are question and answer offers such as were attempted in this case appropriate, they
are preferred, and the trial court must allow them when appropriately offered.” Alley, 882
S.W.2d at 817. However, limiting the method of the offer of proof is also subject to
harmless error analysis. State v. William Phillip Graham, No. W2006-00173-CCA-R3-
CD, 2007 WL 2404303, at *11 (Tenn. Crim. App. Aug. 22, 2007) (concluding that the
trial court did not err in refusing a proffer for irrelevant evidence and that error in
refusing the question-and-answer proffer for other proof required a demonstration of
prejudice).

        In State v. Torres, the defense attempted to introduce a videotape of an interview
with police that had been conducted prior to the defendant‟s confession, and the trial
court refused to review the tape or allow the defendant to make a full offer of proof.
State v. Torres, 82 S.W.3d 236, 250 (Tenn. 2002). The Tennessee Supreme Court noted
that, while refusal to allow an offer of proof is generally error, the inclusion of the
excluded videotapes in the appellate record served to provide an adequate basis for
appellate review and the parties verbally summarized the nature of the evidence so that
the trial court could make a ruling. Id. at 251. The Court concluded that this satisfied the
two primary purposes of an offer of proof. Id. Accordingly, the Court held that any
failures in the offer of proof did not, independently, entitle the defendant to relief. Id. at
251, 252-53 (holding that the video was excluded in error but that the error was
harmless).


                                             35
       We conclude that in this case, the defendant is not entitled to relief based on the
refusal to permit an offer of proof at the suppression hearing in the form of questions and
answers. Although the trial court did not abide by the language of Tennessee Rule of
Evidence 103(b), the evidence in the record, consisting of Dr. Auble‟s report and the
statements of defense counsel, was adequate to give the trial court a basis for ruling on
admissibility, and this evidence, together with Dr. Auble‟s affidavit, is also sufficient to
allow appellate review. As in Torres, the two primary purposes of an offer of proof were
met in this case, and the trial court‟s error does not entitled the defendant to relief.


                                     B. Admissibility

        The trial court refused to allow Dr. Auble‟s testimony because it concluded that
her examination of the defendant was too remote from the time of her statement and
because Dr. Auble had not reviewed the statement to police. The trial court repeatedly
asked trial counsel if Dr. Auble would testify that the defendant was incapable of
knowing that she was giving up her rights, and defense counsel‟s responses centered
around Dr. Auble‟s diagnoses regarding the defendant‟s mental defect or disease. Dr.
Kenner was then permitted to testify that the defendant would be able to understand her
rights cognitively but would not be able to assert them.

        A trial court has broad discretion regarding the admissibility of expert testimony.
State v. Ballard, 855 S.W.2d 557, 562 (Tenn. 1993). A trial court abuses its discretion
when it applies an incorrect legal standard or reaches a conclusion which is against logic
or reasoning and causes an injustice to the complaining party. State v. Ayers, 200 S.W.3d
618, 620 (Tenn. Crim. App. 2005). Under Tennessee Rule of Evidence 702, “[i]f
scientific, technical, or other specialized knowledge will substantially assist the trier of
fact to understand the evidence or to determine a fact in issue,” an expert witness may
“testify in the form of opinion.” Tenn. R. Evid. 702. The trial court, however, is required
to exclude the testimony “if the underlying facts or data indicate a lack of
trustworthiness.” Tenn. R. Evid. 703. Accordingly, testimony is only admissible if it is
based on reliable facts and data. Ayers, 200 S.W.3d at 621. The trial court‟s gatekeeping
function is meant “to ensure that „an expert, whether basing testimony upon professional
studies or personal experience, employs in the courtroom the same level of intellectual
rigor that characterizes the practice of an expert in the relevant field.‟” Brown v. Crown
Equip. Corp., 181 S.W.3d 268, 275 (Tenn. 2005) (quoting Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 152 (1999)). The trial court must make sure that the basis of
the opinion supports the expert‟s conclusions and that there is no “analytical gap”
between the data and the opinion. State v. Stevens, 78 S.W.3d 817, 834 (Tenn. 2002).


                                            36
       In State v. Brimmer, the defendant‟s expert wished to testify that the defendant
was an individual who could plausibly have been coerced into a false confession. State v.
Brimmer, 876 S.W.2d 75, 79 (Tenn. 1994). The trial court, however, excluded the
testimony because the doctor had only listened to a small portion of the taped confession.
Id. The court premised its exclusion on the conclusion that the basis of the expert‟s
opinion was not sufficiently trustworthy, and the Tennessee Supreme Court upheld the
decision. Id. We conclude that the trial court did not abuse its discretion in excluding the
testimony based on the fact that Dr. Auble‟s testimony centered on the reliability of a
statement she had not reviewed.

        Even if we were to conclude that the trial court erred in refusing to admit Dr.
Auble‟s testimony, any such error would be harmless. Dr. Auble‟s affidavit stated that
she would have testified that the defendant‟s thinking and reasoning were more likely
than not impaired at the time of the interrogation and that the defendant would be
susceptible to manipulation by people in positions of authority. Dr. Kenner‟s testimony
also stated that the defendant was susceptible to manipulation and that she was suffering
from blood loss and hormonal swings, which would have a cognitive and emotional
impact. Dr. Auble‟s excluded testimony merely corroborated Dr. Kenner‟s testimony.
Moreover, the trial court reconsidered the motion to suppress in February, after Dr. Auble
had filed her affidavit, when the defendant presented additional evidence on the issue of
custody. Finally, Dr. Auble‟s proposed testimony did not cast doubt on the fact that the
defendant appeared to have “a meaningful awareness of [her] Miranda rights, as well as
the consequences of waiving [her] rights.” State v. Blackstock, 19 S.W.3d 200, 209
(Tenn. 2000). Dr. Auble‟s testimony was that the defendant, due to internal compulsion,
would be more susceptible to waiving her rights. See State v. Bush, 942 S.W.2d 489, 501
(Tenn. 1997). We conclude that, even if the exclusion of the evidence were error, any
error is harmless.


                            IV. Right to an Impartial Judge

        The defendant also contends that her right to an impartial judge was violated.
Primarily, the defendant points to the trial court‟s admonitions regarding her displays of
emotion during the trial. The defendant alleges that the trial court‟s limitations on the
defense‟s cross-examination of Mr. Lowe regarding the defendant‟s church activities also
illustrates the court‟s bias. The defendant alleges bias in the trial court‟s admonitions to
trial counsel during the hearing on the motion for interlocutory appeal of the denial of her
statement‟s suppression, asserting that the court‟s comments gave rise to an appearance
of bias. The defendant likewise raises the failure to permit an offer of proof regarding
Dr. Auble‟s testimony in question-and-answer form as evidence of bias.

                                            37
       Initially, we note that, after the trial court denied the motion for interlocutory
appeal of the statement‟s suppression, trial counsel on January 17, 2013, moved for
recusal based on the trial court‟s comments during the hearing. The comments in
question were:

                     Now, before I get into this, there‟s something I want to
              take up with the attorneys here. I respect the attorneys in this
              case immensely. I know three of you, and [co-counsel is]
              relatively new to the practice of law -- the three of you for an
              extremely long time as an attorney, a fellow attorney, and as a
              judge. And anything that any of you all represent to me, I
              consider truth. I consider each and every one of you upmost
              examples of integrity and honestly in the way that you should
              represent your respective interests in the criminal court.

                     You are leaders of your profession, but I‟m going to
              tell you, as a father might speak to a son, sternly, that I‟m
              disappointed in this particular pleading. The motion … is
              sloppy and it‟s not correct. And that‟s why I am bringing this
              to your attention before we go through the argument.

       The trial court elaborated that it believed defense counsel had not adequately
summarized its finding that the defendant was not in custody, making the appellate
arguments regarding Miranda moot. The trial court also took offense that the defense
asserted it was not permitted to make an offer of proof. The trial court asserted that the
statements of counsel and the report were sufficient to make an offer of proof, and it
objected that Dr. Kenner‟s testimony was not mentioned in the motion seeking
interlocutory appeal. The trial court stated that it was “striking all that because it is so
misrepresentative of what happened here.” The trial court then stated that it would not
“strike anything. I‟ll ignore it.” At the hearing on the motion for permission to appeal,
Detective Malach testified that the motion to suppress was not dispositive of the State‟s
case.

         In the subsequent motion to recuse, the defendant raised as evidence of bias the
trial court‟s comments, the trial court‟s legal rulings regarding the testimony of Dr.
Auble, its “argumentative” questions to Dr. Kenner, and its raising of the custody issue
sua sponte. The trial court denied the motion, finding that the court was not biased but
had merely objected to what it perceived as a failure to summarize its ruling by excluding
the finding that the defendant was not in custody. It further noted:


                                            38
              Let me state those comments were predicated by respect for
              the attorneys. They were not personal. They were
              professional. That is what I‟m called to do as a trial judge
              and comment about sloppy work. Also, judges are not robots
              with monotone voices or computer voices like you do when
              you call and try to get somebody on the phone, it‟s important
              and you can‟t get a human. Not like these smartphones when
              you talk to somebody that is not a human. Attorneys should
              not mistake emotion from the judge in making a ruling with
              allowing emotion to control the judge‟s application of the law
              in presiding over a case.

        On February 26, 2013, this court denied the defendant‟s appeal of the recusal
decision. Conducting a de novo review, this Court concluded that “while the trial judge
may have spoken a little too candidly at times, we do not believe any of his comments
rise to the level of creating an unfair bias or prejudice toward the Appellant or her
attorneys.” State v. Lindsey Brooke Lowe, No. M2013-00447-CCA-10B-CD, 2013 WL
706318, at *5 (Tenn. Crim. App. Feb. 26, 2013). This is now the law of the case, and
accordingly, we do not address the defendant‟s arguments based on the trial court‟s
pretrial actions.

        The State asserts that any argument that the trial court should have recused itself
for bias based on its actions during trial is waived for failure to move for a recusal. The
State is correct that defense counsel did not specifically move for recusal during trial.
Defense counsel did, however, move for a mistrial, and in doing so, he raised the issue of
the judge‟s partiality as evidenced by the admonitions to the defendant regarding her
demeanor and as evidenced by the limitation on cross-examination. The defense noted
that the appeal of the recusal had been denied but that the defense felt “that Your Honor
does not treat the district attorney in the same fashion, and because of that, we move for a
mistrial as well.” In rejecting the motion, the trial court addressed allegations of its own
partiality. The trial court quoted extensively from this court‟s denial of the appeal of the
recusal, and the trial court found: “There is absolutely no mention of any other basis for
recusal in the entire history of the case -- other than today there is a double standard issue
being raised.” The trial court concluded that it had “no partiality” and that “the record
absolutely demonstrates the trial court‟s fairness and impartiality.” The argument was
presented as an argument that the trial court was not impartial, and the trial court
addressed both allegations of partiality and whether there were any basis for recusal. We
conclude the argument is not waived.

      Article VI, section 11 of the Tennessee Constitution provides that “[n]o Judge of
the Supreme or Inferior Courts shall preside on the trial of any cause in the event of
                                             39
which he may be interested.” Accordingly, the right to a trial before an impartial judge is
constitutional in nature. Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009). Rule of
Judicial Conduct 2.11 provides that “[a] judge shall disqualify himself or herself in any
proceeding in which the judge‟s impartiality might reasonably be questioned.” Tenn.
Sup. Ct. R. 10, R.J.C. 2.11(A). A judge is further required to perform his or her duties
“without bias or prejudice.” Tenn. Sup. Ct. R. 10, R.J.C. 2.3(A). Because the appearance
of bias is injurious to the integrity of the legal system whether or not bias actually exists,
a judge should disqualify himself or herself “„when a person of ordinary prudence in the
judge‟s position, knowing all of the facts known to the judge, would find a reasonable
basis for questioning the judge‟s impartiality.‟” Davis v. Liberty Mut. Ins. Co., 38
S.W.3d 560, 564-65 (Tenn. 2001) (quoting Alley v. State, 882 S.W.2d 810, 820 (Tenn.
Crim. App. 1994)). The test is an objective one. Bd. of Prof’l Responsibility v. Slavin,
145 S.W.3d 538, 548 (Tenn. 2004). Bias is present when a judge has expressed an
opinion on the merits of a case prior to hearing evidence, has taken a position favorable
or unfavorable to a party prior to a hearing, or has prejudged factual issues. Alley, 882
S.W.2d at 822. An appellate court reviews a trial court‟s decision on recusal under an
abuse of discretion standard. State v. Odom, 336 S.W.3d 541, 576 (Tenn. 2011).

       A judge presiding at a trial “must be sufficiently neutral and free of
preconceptions about the factual issues to be able to render a fair decision.” Alley, 882
S.W.2d at 820 (quoting Charles W. Wolfram, Modern Legal Ethics 988 (1986)).
However, “[n]ot every bias, partiality, or prejudice merits recusal. To disqualify,
prejudice must be of a personal character, directed at the litigant, „must stem from an
extrajudicial source and result in an opinion on the merits on some basis other than what
the judge learned from ... participation in the case.‟” Alley, 882 S.W.2d at 821 (quoting
State ex rel. Wesolich v. Goeke, 794 S.W.2d 692, 697 (Mo. Ct. App. 1990)). Bias based
on actual observation of witnesses and evidence during trial does not disqualify the judge
unless it is so pervasive that it is sufficient to deny the litigant a fair trial. Alley, 882
S.W.2d at 821. Adverse rulings alone do not establish bias meriting disqualification,
even if “erroneous, numerous and continuous.” Id.

        Here, the defendant alleges that the trial court was biased because of its
admonitions regarding her show of emotions, including the court‟s instruction, “If you
need a break, we‟ll take a break, but you sit there and you don‟t show any emotion to this
jury. Like I said, their job is hard enough.” The trial court warned the defendant, “I will
not have you sitting there acting like a child or displaying emotion uncontrolled. The
next time that this happens, you will be excluded from this courtroom.” The trial court
had previously noted for the record that the defendant had put her head down and her
hands over her ears during the testimony of Mr. Smith. The court informed trial counsel,
“She is acting like a child. She has her head down, her ears covered, and I‟m not going to
tolerate that.”
                                             40
       In denying the defendant‟s motion based on the admonition, the trial court found
that the defendant‟s act of putting her head down and covering her ears with her hands
was “a known, intentional response.”

        We conclude that the trial court‟s comments, including the threat to exclude the
defendant, do not in themselves establish that the defendant was deprived of an impartial
judge. Although the defendant has a right to be present at trial, this right can be waived
by disruptive conduct under certain circumstances. Tenn. R. Crim. P. 43(a), (b)(2); see
State v. Ballard, 21 S.W.3d 258, 261 (Tenn. Crim. App. 2000). Examples of disruptive
conduct include profane gestures combined with argumentative or non-responsive
answers and a refusal to submit to cross-examination during testimony; spontaneous
proclamations to the jurors on multiple occasions that the trial is unfair and trial counsel
unprepared; or physical assaults. See State v. Mosley, 200 S.W.3d 624, 634 (Tenn. Crim.
App. 2005); State v. William J. Ford, No. W2000-01205-CCA-R3CD, 2002 WL
1592746, at *7 (Tenn. Crim. App. July 12, 2002); State v. Cole, 629 S.W.2d 915, 917
(Tenn. Crim. App. 1981). During the course of trial, the court at first expressed a
concern that the defendant‟s emotions would hinder her ability to assist counsel in her
own defense. The trial court and trial counsel agreed that trial counsel would ask for, and
be given, a break whenever counsel noticed that the defendant was becoming emotional.
In denying any relief based on its alleged partiality, the trial court found that its
statements to the defendant, including the threat of excluding her from trial, were based
not on an involuntary show of emotions but on her “known, intentional response” of
covering her ears and putting down her head during testimony. While the defendant‟s
conduct was not as disruptive as the behavior cited in Mosley, Ford, or Cole, and while
the trial court‟s admonition may have been confusing in not narrowing the particular
conduct at issue, the court‟s decision was based on observation of witnesses and evidence
during trial. Alley, 882 S.W.2d at 821. The trial court had the duty to control the
proceedings. State v. Lemaricus Devall Davidson, No. E2013-00394-CCA-R3-DD, 2015
WL 1087126, at *35 (Tenn. Crim. App. Mar. 10, 2015). Accordingly, the trial court did
not abuse its discretion in failing to recuse itself or denying a mistrial based on
allegations of partiality.

       Likewise, the trial court‟s decision to limit the cross-examination of the
defendant‟s father regarding her church activities does not indicate bias warranting
recusal. On cross-examination, the prosecution asked the defendant‟s father if the
defendant had sung a solo at her church on Christmas after the deaths of her children, and
the defendant‟s father stated that the family had begun to attend the early Sunday service
and that the defendant had sung a solo. The defense did not object to this line of
questioning, but on redirect examination, trial counsel asked the defendant‟s father about
other church activities in which the defendant participated. The defendant‟s father
                                            41
testified that she went on a mission trip and weekend retreat, and the prosecution then
objected based on relevance. The trial court stated that the lack of objection by defense to
the prosecution‟s questions did not make the material relevant or admissible but allowed
trial counsel to pursue the line of questioning, instructing counsel to “be brief.”

       The defendant does not argue that the testimony that the trial court ultimately
admitted but limited was relevant. Neither does she allege that this exchange was based
on extra-judicial observations or a prejudgment on the merits of the case. An adverse
ruling is not sufficient to establish bias. Alley, 882 S.W.2d at 821. We conclude that the
defendant was not denied her right to an impartial judge.


                                   V. Right to Testify

        The defendant next argues that the trial court‟s comments regarding her displays
of emotion effectively denied her the right to testify. She claims that her “election not to
testify was caused by (or at a minimum significantly influenced by) her apprehension”
that the trial court would exclude her from the courtroom should she become emotional.

        The defendant asserts that the trial court‟s actions were an effective denial of her
constitutional right to testify in her own behalf. We note initially that any error was not
constitutional. “Because the defendant was free to testify despite the trial court‟s
[admonitions], this case does not involve the deprivation of a fundamental constitutional
right.” State v. Galmore, 994 S.W.2d 120, 125 n.3 (Tenn. 1999) (concluding that
erroneous admission of prior convictions which may have affected the defendant‟s choice
not to testify was not constitutional error); compare Momon v. State, 18 S.W.3d 152, 166-
67 (Tenn. 1999) (holding that counsel‟s unilateral waiver of the right to testify was
subject to constitutional harmless error analysis).

       A defendant can premise relief on an error that prevents him or her from
exercising the right to testify. In State v. Herron, the Tennessee Supreme Court found
that cumulative error – including an erroneous ruling that certain prior convictions and
arrests would be admissible as impeachment should the defendant testify – entitled the
defendant to appellate relief. State v. Herron, 461 S.W.3d 890, 911-12 (Tenn. 2015).
The Court‟s decision rested in part on the fact that “the defendant decided not to testify
only after the trial court twice erroneously ruled that, if he did so, the State would be
permitted to question him about prior arrests and convictions.” Id. at 911.

       Nevertheless, a defendant must make some showing of prejudice stemming from
the error. Generally, relief is only appropriate where “error involving a substantial right
more probably than not affected the judgment.” Tenn. R. App. P. 36(b). In State v.
                                            42
Galmore, where the trial court erroneously admitted impeachment evidence, the Court
concluded that “[d]epending upon the facts and circumstances of a case, an offer of proof
may be the only way to demonstrate prejudice.” Galmore, 994 S.W.2d at 125.
However, in analyzing the prejudice from the erroneous ruling, the Galmore Court held
that “neither an offer of proof nor a showing that the defendant would have testified but
for the trial court‟s ruling is required in order to preserve for review a claim of an
erroneous ruling on admissibility of a prior conviction for impeachment purposes.” Id.
(emphasis added). In analyzing prejudice, the Court ultimately concluded that “[t]he
defendant‟s assertion that he would have refuted the confession . . . is not supported by
the record.” Id. The Court in Herron, on the other hand, granted relief because it
concluded that the record established “[t]hat the trial court‟s erroneous ruling more likely
than not influenced the defendant‟s decision.” Herron, 461 S.W.3d at 911; see also State
v. Taylor, 993 S.W.2d 33, 35 (Tenn. 1999) (denying relief where impeachment evidence
was erroneously admitted but there was no evidence of proposed testimony or theory of
defense for which testimony would have been critical).

         The defendant insists that the trial court‟s admonition to her regarding her
emotional responses led to her decision not to testify. The defendant reiterates the claim
that the trial court‟s admonition was indicative of bias, but she points to no particular rule
of law that the trial court violated in giving the admonition. See State v. Lemaricus
Devall Davidson, No. E2013-00394-CCA-R3DD, 2015 WL 1087126, at *35 (Tenn.
Crim. App. Mar. 10, 2015) (concluding that “it is the duty of the trial court to control the
proceedings” and that the court has broad discretion over the course and conduct of the
trial, including wearing of memorial buttons for victims).

        The record reveals that the defendant was emotionally affected by testimony
throughout the course of the trial. After the 911 tape was played, the trial judge
expressed concern about her mental state, informed counsel that he wanted to make sure
the defendant could assist in her defense, and clarified that trial counsel would be granted
a break if they believed the defendant needed one in order to gain control of her
emotions. The defendant became emotional during the testimony of Mr. Smith, putting
her head down and her hands over her ears. During discussions in chambers and outside
the presence of the defendant, trial counsel informed the court that, despite preparation
for the defendant‟s testimony, he did not think he would “be able to call her as a witness
in her own defense simply because I don‟t think she can do it. I don‟t think she can
emotionally get through it.” This was prior to the trial court‟s admonition to the
defendant. Trial counsel reiterated prior to the Momon hearing that the defendant “dreads
testifying.” Furthermore, the defendant herself declared that she would not testify
because “I just don‟t feel like I can emotionally handle it.” The record reflects that she
was properly informed of her right to testify and chose to waive that right. The defendant

                                             43
never presented testimony at the motion for a new trial regarding the influences on her
decision not to testify.

       Even if the trial court‟s admonitions could be considered error, the record does not
support the conclusion “[t]hat the trial court‟s erroneous ruling more likely than not
influenced the defendant‟s decision.” Herron, 461 S.W.3d at 911. We cannot conclude
that the defendant has demonstrated any prejudice or that the judgment was more
probably than not affected. See Galmore, 994 S.W.2d at 125; Tenn. R. App. P. 36(b).
Accordingly, the defendant is not entitled to relief on this issue. See State v. Rimmer, 250
S.W.3d 12, 29 (Tenn. 2008) (concluding that the fact that the defendant was not aware
that cross-examination in sentencing hearing would be limited did not invalidate waiver
when “the Defendant, professing complete awareness of his right to testify,
acknowledged that his decision not to do so was his personal desire”).


                              VI. Shifting Burden of Proof

       The defendant also premises relief on her contention that allowing the State to
present rebuttal evidence pursuant to State v. Hall, 958 S.W.2d 679 (Tenn. 1997), shifted
the burden of proof to the defense in violation of her constitutional rights. The defendant
argues that the State had notice of her intent to introduce proof of diminished capacity
and did not address the issue in its case-in-chief, and that the procedures outlined in State
v. Hall operate to shift the burden to the defense to disprove mens rea.

        In State v. Hall, the Tennessee Supreme Court described diminished capacity as a
rule of evidence in which the defendant presents “expert, psychiatric evidence aimed at
negating the requisite culpable mental state.” State v. Hall, 958 S.W.2d 679, 688 (Tenn.
1997). Diminished capacity is neither a justification nor an excuse, but simply evidence
that the defendant was incapable of forming the intent required for the crime charged. Id.
Evidence relevant to negating the capacity to form the requisite mental state due to the
defendant‟s mental disease or defect is admissible, while evidence of mere emotional
state or mental condition is not admissible. State v. Faulkner, 154 S.W.3d 48, 56 (Tenn.
2005).

        In this case, the jury instructions informed the jury that the State bore the burden
of “proving the guilt of the defendant beyond a reasonable doubt, and this burden never
shifts but remains on the [S]tate throughout the trial of the case.” The instructions stated
that the defendant was not required to prove her innocence. The jury was also instructed
that the State was required to prove all the elements of each crime beyond a reasonable
doubt. More particularly, the jury was instructed:

                                             44
                     The [S]tate must prove beyond a reasonable doubt the
              culpable mental state of the accused. Culpable mental state
              means the state of mind of the accused at the time of the
              offense. This means that you must consider all of the
              evidence to determine the state of mind of the accused at the
              time of the commission of the offense. The state of mind
              which the [S]tate must prove is contained in the elements of
              the offense(s) as outlined in these instructions below.

                     In this case, you have heard evidence that the
              defendant might have suffered from a mental disease or
              defect which could have affected her capacity to form the
              culpable mental state required to commit a particular offense.
              The testimony must demonstrate that the defendant‟s inability
              to form the requisite culpable mental state was the product of
              mental disease or defect, not just a particular emotional state
              or mental condition. However, it is for the jury to determine
              whether or not the defendant might have suffered from a
              mental disease or defect.

                     If you find from the evidence that the defendant‟s
              capacity to form a culpable mental state may have been
              affected, then you must determine beyond a reasonable doubt
              what the mental state of the defendant was at the time of the
              commission of the offense to determine of which, if any,
              offense she is guilty.

       The defense moved for a judgment of acquittal at the close of the defendant‟s
proof, arguing that the State had neglected to introduce expert evidence regarding the
defendant‟s mental capacity in its case-in-chief and that permitting the State to introduce
the evidence in rebuttal would be tantamount to shifting the burden of proof to the
defendant.

       In its case-in-chief, the State presented evidence from which it could be inferred
that the college-educated defendant was aware that she was pregnant, that she hid her
pregnancy from everyone who knew her, and that she made no preparations for birth.
The defendant stated to Detective Malach that after the births, she had wanted to keep the
babies quiet and had put her hand over each baby‟s mouth until he stopped crying. She
agreed that she killed the babies and, in reference to the second baby, stated that she
knew that she killed him. The State‟s proof also included evidence that the defendant
was able to communicate with her parents immediately after the births to refuse aid, that
                                            45
she was able to clean up the bathroom and herself so that no one would suspect she had
given birth, and that she was able to place the bodies of the babies into a laundry basket,
which she then moved to the far side of her bed inside her bedroom. She was able to
contact her supervisor to say that she was too sick to go to work, and she had
communications via text message with several people about subjects unrelated to the
babies, such as an upcoming concert, trip, and television show.

       The defendant is mistaken in her argument that the State did not present proof
regarding her mental state. The mental state of the defendant is “often difficult to
discern.” State v. Larkin, 443 S.W.3d 751, 815 (Tenn. Crim. App. 2013). “Although a
jury may not engage in speculation, it may infer premeditation from the manner and
circumstances of the killing.” State v. Jackson, 173 S.W.3d 401, 408 (Tenn. 2005).
While the State‟s initial proof did not involve an expert opinion regarding the defendant‟s
capacity to form the requisite mens rea, the State did present evidence from which the
jury could have inferred that the defendant was acting intentionally and with
premeditation.

        After the close of the State‟s proof, the defendant presented expert testimony that
she was unable to form the requisite mens rea. Had the State neglected to introduce
proof of the requisite mental state of the crimes, the trial court would have been obligated
to grant the defendant‟s motion for judgment of acquittal, but the trial court instead
properly concluded that there was evidence from which the jury could find beyond a
reasonable doubt that the defendant acted with premeditation, although there was also
evidence from which the jury could conclude that the defendant lacked capacity to form
the requisite mental state. In rebuttal, the State countered with its own expert, who
testified that the defendant, although suffering from mental disease and defect, was
capable of forming the intent necessary for the crimes with which she was charged. The
defendant cites no legal authority for the proposition that the State must present such
expert testimony in its case-in-chief. See, e.g., State v. Ward, 138 S.W.3d 245, 276
(Tenn. Crim. App. 2003) (concluding that expert testimony relevant to whether an
infant‟s death was caused by accident or mistake could properly come in only during
rebuttal because the danger of unfair prejudice would substantially outweigh the
probative value of the evidence if presented in the State‟s case-in-chief); Tenn. R. Crim.
P. 12.2(b), Advisory Comm’n Cmt. (requiring notice of defendant‟s intent to introduce
expert testimony regarding mental health so that the prosecution may prepare rebuttal
proof).

      The jury was properly instructed that the State bore the burden of proving mens
rea beyond a reasonable doubt. The State introduced in its case-in-chief evidence from
which a jury could have found that the State had established the requisite mens rea
beyond a reasonable doubt. We conclude that the trial court did not err in denying the
                                            46
motion for judgment of acquittal or in permitting rebuttal proof. We likewise reject the
notion that State v. Hall shifts the burden of proof to the defendant.


                                 VII. Change of Venue

       The defendant challenges the trial court‟s denial of her motion for a change of
venue. Citing the extensive media coverage and the polarizing issues of the case, the
defendant asserts that the trial court erred in denying the motion for a change of venue.
The trial court heard the evidence presented at the motion hearing and took the matter
under advisement until the voir dire of potential jurors had been completed. The
defendant asserts that reserving a ruling on the matter was likewise error.

        A criminal offense is to be prosecuted in the county where it was committed,
Tenn. R. Crim. P. 18(a), but the trial court should order a change of venue “when a fair
trial is unlikely because of undue excitement against the defendant in the county where
the offense was committed or for any other cause.” Tenn. R. Crim. P. 21(a). The Rule
requires the movant to attach affidavits detailing the facts which constitute undue
excitement. Tenn. R. Crim. P. 21(b).

       A motion for a change of venue addresses itself to the trial court‟s sound
discretion, and the trial court‟s decision will not be reversed absent abuse of discretion.
State v. Howell, 868 S.W.2d 238, 249 (Tenn. 1993). “Mere exposure to news accounts of
the incident does not, standing alone, establish bias or prejudice.” State v. Crenshaw, 64
S.W.3d 374, 386 (Tenn. Crim. App. 2001). A court will not presume unfairness based on
the quantity of publicity unless the trial atmosphere is “utterly corrupted by press
coverage.” Crenshaw, 64 S.W.3d at 387 (quoting Dobbert v. Florida, 432 U.S. 282, 303,
(1977)). A juror who possesses knowledge of the facts of the case may still be qualified
to serve on the panel so long as the juror can demonstrate that he or she will put aside
prior knowledge and will decide the case based on the evidence presented at trial. State
v. Rogers, 188 S.W.3d 593, 621 (Tenn. 2006) (appendix). “The mere fact that jurors
have been exposed to pre-trial publicity will not warrant a change of venue.” State v.
Mann, 959 S.W.2d 503, 532 (Tenn. 1997) (appendix). Instead, the “defendant must
demonstrate that the jurors who actually sat were biased or prejudiced against him.” State
v. Evans, 838 S.W.2d 185, 192 (Tenn. 1992).

      The factors which a trial court should consider in deciding whether to grant a
change of venue include:

             the nature, extent, and timing of pretrial publicity; the nature
             of the publicity as fair or inflammatory; the particular content
                                            47
              of the publicity; the degree to which the publicity complained
              of has permeated the area from which the venire is drawn; the
              degree to which the publicity circulated outside the area from
              which the venire is drawn; the time elapsed from the release
              of the publicity until the trial; the degree of care exercised in
              the selection of the jury; the ease or difficulty in selecting the
              jury; the venire persons‟ familiarity with the publicity and its
              effect, if any, upon them as shown through their answers on
              voir dire; the defendant‟s utilization of his peremptory
              challenges; the defendant‟s utilization of challenges for cause;
              the participation by police or by prosecution in the release of
              the publicity; the severity of the offense charged; the absence
              or presence of threats, demonstrations, or other hostility
              against the defendant; the size of the area from which the
              venire is drawn; affidavits, hearsay, or opinion testimony of
              witnesses; and the nature of the verdict returned by the trial
              jury.

State v. Sexton, 368 S.W.3d 371, 387 (Tenn. 2012) (citing Rogers, 188 S.W.3d at 621-22
(appendix) (citing State v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim. App. 1979))).

       Here, the trial court found that there had been extensive publicity from the date of
the discovery of the deaths until the date of the motion hearing and that while some
publicity had been fair, some had been inflammatory. The trial court noted that the
publicity permeated the area and that the crime was the topic of national news. Both the
defense and prosecution had participated in the publicity. The crimes were particularly
serious, and the trial court found that extensive evidence about the publicity had been
introduced but that there were no threats or demonstrations. The trial court noted that
there were between 160,000 and 120,000 voters in the area. The trial court found that the
comments on social media and the news were threatening and hostile but not necessarily
localized. The trial court found that there was undue excitement but concluded that,
because several of the factors in Hoover hinged on the outcome of voir dire, it would
hold the motion under advisement. After a thorough voir dire in which a large venire
was called, a questionnaire was given, the trial court excused sixteen jurors sua sponte,
and the defendant used seven of her eight peremptory challenges, the trial court denied
the motion.

       The defendant alleges that this denial was in error because she had demonstrated
during the initial motion hearing that there was undue excitement in the county. The
defense notes that it limited its opinion surveys to recently called jurors, distinguishing
State v. Thacker, where the defense did not limit the poll to those qualified to sit on a
                                             48
jury, and State v. Davidson, where an investigator conducted only “informal” surveys.
See State v. Thacker, 164 S.W.3d 208, 236 (Tenn. 2005) (appendix); Davidson, 121
S.W.3d 600, 611 (Tenn. 2003). However, we observe that neither of these cases hinged
on a finding that the surveys were invalid; instead, the court in Davidson concluded that
the trial court did not abuse its discretion when it conducted a detailed voir dire and there
was “no evidence that any juror was actually biased or prejudiced,” and the court in
Thacker concluded that there was no error because the defendant failed to exhaust his
peremptory challenges, because the trial court carefully supervised voir dire, and because
the jurors asserted that they would be impartial. Thacker, 164 S.W.3d at 238 (appendix);
Davidson, 121 S.W.3d at 613.

        The defendant argues that the law does not require proof of prejudice and cites
Tennessee Rule of Criminal Procedure 21(a) for the proposition that the test is whether a
“fair trial is unlikely.” While the defendant is correct that this is the criterion the trial
court should employ in deciding whether to grant a change of venue, the test for reversing
a conviction based on a denial of a change of venue is quite different. In order to reverse
a conviction based on the denial of a venue change, “an accused must establish „that the
jurors who actually sat were biased and/or prejudiced.‟” Davidson, 121 S.W.3d at 612
(quoting State v. Dellinger, 79 S.W.3d 458, 481 (Tenn. 2002) (appendix)).

        Here, the trial court initially reserved judgment in order to have the benefit of the
factors addressing whether the actual venire was affected by the pretrial publicity. See
Sexton, 368 S.W.3d at 387. We cannot conclude that holding the matter under
advisement was in itself error. See Hoover, 594 S.W.2d at 745 (recounting that the judge
“took the matter under advisement and withheld ruling until the completion of the voir
dire examination of the prospective jurors”). The trial court here “carefully and
meticulously orchestrated the jury selection process to insure that the appellant received a
fair trial.” Hoover, 594 S.W.2d at 746; see also Davidson, 121 S.W.3d at 612 (noting
that the trial court conducted a “meticulous and detailed jury selection process”). The
defendant did not exhaust her peremptory challenges, and she makes no allegations that
any members of the jury that actually tried her were biased from exposure to pretrial
publicity. See Sexton, 368 S.W.3d at 388 (concluding that the trial court did not abuse
its discretion in denying a change of venue when there was no indication that the pretrial
publicity adversely impacted the jury panel); Rogers, 188 S.W.3d at 622 (appendix)
(holding that the trial court did not err in denying a change of venue when the defendant
did not allege any of the jurors who served on the jury were prejudiced by publicity);
Evans, 838 S.W.2d at 192 (concluding that the defendant did not demonstrate prejudice
when the jurors who had been exposed to pretrial publicity stated that they would render
a verdict based on the evidence at trial); Thacker, 164 S.W.3d at 237-38 (appendix)
(concluding the trial court did not abuse its discretion considering “the defendant‟s failure
to exhaust all peremptory challenges, the careful supervision of voir dire by the trial
                                             49
court, and the assertion by the jurors that they could and would give the defendant a fair
and impartial trial”). Accordingly, we conclude that the defendant is not entitled to relief
on this issue.


                                  VIII. Search Warrant

       The defendant also asserts that the search of her home was illegal and that the
evidence from the search should have been suppressed because the search warrant failed
to comply with Tennessee Rule of Criminal Procedure 41. The defendant argues that
Tennessee Code Annotated section 40-6-108 cannot save the warrant because it is an
unconstitutional infringement of the legislative branch on the powers of the judicial
branch. The State asserts that the constitutional argument was not presented to the trial
court and is therefore waived.

        At the February 12, 2013 suppression hearing, the defendant argued that the
failure to comply with Rule 41 rendered the warrant ineffective and that her due process
rights would be compromised by the application of the Exclusionary Reform Act found
in Tennessee Code Annotated section 40-6-108. The trial court found that Rule 41(d)
was violated because the copies of the warrant were not exact but that the violation “was
the result of a good faith mistake,” that it was a “technical violation,” that the error
constituted “an unintentional clerical error,” and that the warrant was otherwise in
compliance with the Fourth Amendment. The trial court denied the motion to suppress,
relying on the statute.

       On February 19, 2013, the defendant filed a motion for permission to appeal the
ruling under Tennessee Rule of Appellate Procedure 9 and an application for a stay
during the pendency of the appeal. The defendant‟s brief in support of this application
argued that the statute was unconstitutional. It appears that this motion was heard and
denied by the trial court, and we proceed to the merits of the argument.

       We note, initially, that the evidence contested includes only the physical evidence
obtained pursuant to the warrant. The bodies of the children were discovered prior to the
warrant‟s execution, as the police and paramedics attempted to render them emergency
aid. The remaining physical evidence consisted of the defendant‟s bloody clothing, the
chemical tests showing the presence of blood in the bedroom and bathroom, and the
photographs of the defendant‟s room, including a photograph of the packaging of the
maternity pads.

       A trial court‟s findings of fact regarding a motion to suppress are binding on the
appellate court unless the evidence preponderates otherwise. State v. Williamson, 368
                                            50
S.W.3d 468, 473 (Tenn. 2012). “Questions of credibility of the witnesses, the weight and
value of the evidence, and resolution of conflicts in the evidence are matters entrusted to
the trial judge as the trier of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). The
party who prevailed in the trial court is entitled to the strongest legitimate view of the
evidence and all reasonable and legitimate inferences to be made from the evidence.
State v. Talley, 307 S.W.3d 723, 729 (Tenn. 2010). A trial court‟s application of the law
to the facts is reviewed de novo with no presumption of correctness. State v. Crutcher,
989 S.W.2d 295, 299 (Tenn. 1999).

      A warrantless search is presumed unreasonable and any evidence seized through
such a search is subject to suppression by the courts. Talley, 307 S.W.3d at 729.
Tennessee Rule of Criminal Procedure 41 mandates:

              The magistrate shall prepare an original and two exact copies
              of each search warrant. The magistrate shall keep one copy as
              a part of his or her official records. The other copy shall be
              left with the person or persons on whom the search warrant is
              served. The exact copy of the search warrant and the
              endorsement are admissible evidence.

Tenn. R. Crim. P. 41(d). This Rule provides “procedural safeguards [that] are intended
„to secure the citizens against carelessness and abuse in the issuance and execution of
search warrants.‟” State v. Coffee, 54 S.W.3d 231, 233 (Tenn. 2001) (quoting Talley v.
State, 345 S.W.2d 867, 869 (1961)).

        The Tennessee Supreme Court has interpreted the requirement of Rule 41 strictly.
State v. Bobadilla, 181 S.W.3d 641, 645 (Tenn. 2005). In State v. Hayes, the court was
faced with a strikingly similar fact pattern. State v. Hayes, 337 S.W.3d 235, 252 (Tenn.
Crim. App. 2010). One copy of the warrant indicated it had been issued at 10:35 a.m.,
while the other two showed that the warrant was issued at 10:35 p.m. Id. The trial judge
testified that he had signed the warrant in the morning; the warrant was executed in the
afternoon. Id. This court noted that the Rule was designed “to prevent improper searches
and facilitate judicial review of whether a search was executed within the scope of the
warrant.” Id. “Logically, in order to ensure that the warrant is first issued, then executed,
not only must the time be endorsed, but the accurate time must be endorsed.” Id. at 254
(emphasis in original). This court suppressed the evidence due to the failure to comply
strictly with the Rule‟s requirements. Id. at 256. Likewise, in State v. Bobadilla, the
Tennessee Supreme Court suppressed evidence when the warrant omitted the hour it was
issued because the omission undermined the Rule‟s purpose of ensuring that “if a search
warrant is executed prior to its issuance, such discrepancy will be apparent on the face of
the warrant.” Bobadilla, 181 S.W.3d at 645.
                                             51
       In response to courts‟ suppression of evidence based on clerical mistakes such as
that made in Hayes, the Tennessee Legislature passed the “Exclusionary Rule Reform
Act,” Tennessee Code Annotated section 40-6-108, with an effective date of July 1, 2011.
The Exclusionary Rule Reform Act provides:

                     a) Notwithstanding any law to the contrary, any
              evidence that is seized as a result of executing a search
              warrant issued pursuant to this part or pursuant to Tennessee
              Rules of Criminal Procedure Rule 41 that is otherwise
              admissible in a criminal proceeding and not in violation of the
              constitution of the United States or Tennessee shall not be
              suppressed as a result of any violation of this part or any
              violation of Tennessee Rules of Criminal Procedure Rule 41
              if the court determines that such violation was a result of a
              good faith mistake or technical violation made by a law
              enforcement officer, court official, or the issuing magistrate
              as defined in subsection (c).
                     ….
                      (c) As used in this section, unless the context
              otherwise requires, “good faith mistake or technical
              violation” means:
                     (1) An unintentional clerical error or clerical omission
              made by a law enforcement officer, court official or issuing
              magistrate in the form, preparation, issuance, filing and
              handling of copies, or return and inventory of a search
              warrant….

T.C.A. § 40-6-108.

        The defendant argues that this statute is unconstitutional. Article II, section 1 of
the Tennessee Constitution provides that “[t]he powers of the Government shall be
divided into three distinct departments: the Legislative, Executive, and Judicial.” Article
II, section 2 elaborates that “[n]o person or persons belonging to one of these departments
shall exercise any of the powers properly belonging to either of the others, except in the
cases herein directed or permitted.” Tenn. Const. art. II, § 2. However, the Tennessee
Supreme Court has recognized that “it is impossible to preserve perfectly the „theoretical
lines of demarcation between the executive, legislative and judicial branches of
government.‟ Indeed there is, by necessity, a certain amount of overlap because the three
branches of government are interdependent.” Petition of Burson, 909 S.W.2d 768, 774
(Tenn. 1995) (quoting Underwood v. State, 529 S.W.2d 45, 47 (Tenn. 1975)).
                                            52
Accordingly, our courts have “from time to time, consented to the application of
procedural or evidentiary rules promulgated by the legislature.” State v. Mallard, 40
S.W.3d 473, 481 (Tenn. 2001).

        Generally, only the Tennessee Supreme Court has authority to oversee the practice
and procedure of the state‟s court system. Bush v. State, 428 S.W.3d 1, 16 (Tenn. 2014).
Broadly speaking, the courts will consent to legislatively-promulgated rules of procedure
or evidence as long as they (1) are reasonable and workable within the framework already
adopted by the judiciary, and (2) work to supplement the rules already promulgated by
the Tennessee Supreme Court. State v. McCoy, 459 S.W.3d 1, 9 (Tenn. 2014). A
legislative rule “which does not frustrate or interfere with the adjudicative function of the
courts does not constitute an impermissible encroachment upon the judicial branch of
government.” Mansell v. Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 402
(Tenn. 2013) (quoting Lynch v. City of Jellico, 205 S.W.3d 384, 393 (Tenn. 2006)). On
the other hand, the legislature may not enact rules which “strike at the very heart of a
court‟s exercise of judicial power.” Mallard, 40 S.W.3d at 483. “Among these inherent
judicial powers are the powers to hear facts, to decide the issues of fact made by the
pleadings, and to decide the questions of law involved.” Id.

        A legislative rule that would remove the court‟s discretion in making
determinations of legal or logical relevancy would violate the principle of separation of
powers and would be void. Id. On the other hand, the Tennessee Supreme Court has
found that a rule that merely limits the application of prior procedural rules may stand.
Mansell, 417 S.W.3d at 404-05 (concluding that statute which places limitations on the
ability of the court to determine the admissibility of expert testimony was permissible in
the context of Workers‟ Compensation Law, which the Court noted was a legislative
creation); Martin v. Lear Corp., 90 S.W.3d 626, 631-32 (Tenn. 2002) (upholding a
workers‟ compensation statute allowing admission of certain expert testimony because it
did not impermissibly conflict with the general procedural rule but merely limited its
application); McCoy, 459 S.W.3d at 9-10 (holding that a legislative rule permitting
certain previously inadmissible hearsay evidence did not “frustrate or interfere with the
adjudicative function of Tennessee Courts”). The Tennessee Supreme Court has
particularly considered whether the legislative rule impermissibly limited the judiciary‟s
discretionary decisions. Id. at 10 (noting that the statute “affords trial courts considerable
discretion in the determination of whether a video-recorded statement may be admitted as
evidence”); Odom, 137 S.W.3d at 603-04 (holding that statute allowing victim impact
evidence in sentencing only supplemented the Rules of Evidence because it did not
indicate what weight should be given to the evidence or what sentence should be imposed
despite the fact that “the word „shall‟ is generally mandatory”).


                                             53
       As the State notes, the Tennessee Attorney General‟s office has addressed the
constitutionality of the statute. The Attorney General opined that the statute was
constitutional because it did not authorize the admission of evidence which was otherwise
inadmissible or was seized in violation of the Constitutions of the United States or
Tennessee and that the statute did not violate the principle of separation of powers. Tenn.
Op. Atty. Gen. No. 11-32, at *2 (Apr. 11, 2011). The Attorney General elaborated that
the statute allowed the admission of evidence seized despite a technical or good faith
violation of Tennessee Code Annotated section 40-6-101, et seq., and Tennessee Rule of
Criminal Procedure 41, but that such evidence might still be excluded if the court
determined that the search was unreasonable. Id. The opinion concluded that the statute
did not infringe on inherent judicial powers. Id.

       We conclude that the statute in question is (1) reasonable and workable within the
framework already adopted by the judiciary, and (2) works to supplement the rules
already promulgated by the Supreme Court. See McCoy, 459 S.W.3d at 9. The statute
does not “strike at the very heart of a court‟s exercise of judicial power,” including “the
powers to hear facts, to decide the issues of fact made by the pleadings, and to decide the
questions of law involved.” See Mallard, 40 S.W.3d at 483. The statute by its terms only
applies to evidence “otherwise admissible in a criminal proceeding and not in violation of
the constitution of the United States or Tennessee.” T.C.A. § 40-6-108(a). Furthermore,
it leaves to the trial court‟s determination whether the error is “a good faith mistake or
technical violation.” Id. The trial court still has the duty to exclude evidence which was
seized pursuant to an unreasonable warrantless search. The trial court would further have
the duty to exclude evidence seized pursuant to a warrant issued after the seizure.
Accordingly, we conclude that the statute is not unconstitutional and that the evidence
admitted pursuant to the Exclusionary Rule Reform Act was not admitted in error.

       We further note that the evidence which would have been suppressed as a result of
any failure in the warrant was for the most part physical evidence that was merely
cumulative of other evidence establishing that the defendant gave birth, experienced
heavy blood loss, and cleaned the bathroom to conceal the births from her family.
Accordingly, we conclude that “even if the trial court had erred in denying the
Defendant‟s motion to suppress the evidence seized pursuant to the search warrant, the
error would have been harmless beyond a reasonable doubt.” State v. John Henry Pruitt,
No. M2013-02393-CCA-R3-CD, 2015 WL 5032016, at *12 (Tenn. Crim. App. Aug. 26,
2015) (concluding that the “evidence in this case is overwhelmingly sufficient to support
the Defendant‟s convictions irrespective of the bullets seized from the Defendant‟s home
pursuant to the search warrant”).


IX. Admissibility of Dr. Kenner’s Testimony Regarding the Defendant’s Statement
                                            54
       The defendant also contends she was denied her right to present a defense when
the trial court excluded Dr. Kenner‟s testimony regarding the circumstances of her
confession. The State responds that this argument is waived because the defendant failed
to give proper notice of the testimony under Tennessee Rule of Criminal Procedure
12.2(b)(1) and that the trial court did not abuse its discretion in excluding the evidence.
The trial court chose not to let Dr. Kenner testify generally regarding interrogation
techniques, including the coercive atmosphere of the interrogation, and it chose to
exclude testimony regarding the defendant‟s particular personal vulnerability to coercion.

       Under Tennessee Rule of Criminal Procedure 12.2(b)(1), a defendant “who
intends to introduce expert testimony relating to a mental disease or defect or any other
mental condition of the defendant bearing on the issue of his or her guilt shall so notify
the district attorney general in writing and file a copy of the notice with the clerk.” Tenn.
R. Crim. P. 12.2(b)(1). The notice is necessary because “lack of notice about the
defendant‟s mental state may seriously disadvantage the district attorney general in
preparing possible rebuttal proof.” Tenn. R. Crim. P. 12.2(b), Advisory Comm’n Cmt. If
the defendant does not give the requisite notice, “the court may exclude the testimony of
any expert witness offered by the defendant on the issue of the defendant‟s mental
condition.” Tenn. R. Crim. P. 12.2(d).

       Defense counsel contend that notice was adequate because the defendant gave
notice that Dr. Kenner would testify and because Dr. Kenner‟s report, which was
provided to the prosecution, included the conclusion that the “law enforcement
interrogation by Detective Malach took place proximal to delivery during a time of
increased vulnerability, both physical and emotional. Because of [the defendant‟s]
dissociative symptoms and her medical condition, she was particularly vulnerable to
suggestion, manipulation, and subversion of her reality.” In the offer of proof, Dr.
Kenner stated that this conclusion was within a reasonable degree of medical certainty.
Dr. Kenner also testified in the offer of proof that Detective Malach was forcing the
defendant into his narrative, cutting her off when she tried to tell what happened, and
assuming that she had done something to cause the children‟s deaths.

       After the State‟s objection to the testimony at trial, the defendant argued that the
Rule did not require notice about the specific nature of the testimony, so long as the
expert‟s testimony fell within the parameters of the report provided to the prosecution.
The trial court excluded the testimony and the report concluding the defendant was
vulnerable to suggestion but allowed testimony on the defendant‟s mental state at the
time of the crimes and a report related to that issue.


                                             55
       Rule 12.2(d) allows the trial court to “exclude the testimony of any expert witness
offered by the defendant on the issue of the defendant‟s mental condition” if the
defendant fails to give notice under Rule 12.2(b). However, evidence should not be
excluded unless “it is shown that a party is actually prejudiced by the failure to comply
with the discovery order and that the prejudice cannot be otherwise eradicated.” State v.
Gerald Leander Henry, No. 01C01-9505-CR-00161, 1999 WL 92939, at *24 (Tenn.
Crim. App. Feb. 25, 1999) (quoting State v. Garland, 617 S.W.2d 176, 185-86 (Tenn.
Crim. App. 1981)). The Rule is modeled on Federal Rule of Criminal Procedure 12.2.
The Advisory Committee Note to the Federal Rule states that “[t]he rule assumes that the
sanction of exclusion will result only where there has been a complete failure to disclose
the report,” and that an untimely disclosure of the report may warrant other relief. Fed.
R. Crim. P. 12.2, Advisory Committee Notes to 2005 Amendments.

        In State v. Henry, this court concluded that the trial court abused its discretion in
excluding the expert testimony based on lack of notice under Rule 12.2(b) because the
trial court made no inquiry into what prejudice would result to the State. Henry, 1999
WL 92939, at *25 (concluding that the error was harmless); compare State v. Lesergio
Duran Wilson, No. M2014-01487-CCA-R9-CD, 2015 WL 5170970, at *12 (Tenn. Crim.
App. Sept. 2, 2015) (the trial court declined to address issue of admissibility of expert
testimony on voluntary intoxication when the defendant gave notice of expert‟s testimony
regarding diminished capacity but did not give notice of expert‟s opinion on intoxication
and the State‟s motion to exclude also did not address the issue). Likewise, in State v.
Thompson, this court concluded that the evidence should have been admitted because,
although the defendant did not provide notice under the Rule, the State had actual notice
that the expert had been retained, the State had procured its own expert, the defense
decided to present the testimony in response on other evidence which had come in at trial,
and the truth-finding function of trial was not at risk. State v. Ricky Thompson, No.
03C01-9406-CR-00198, 1996 WL 30252, at *9 (Tenn. Crim. App. Jan. 24, 1996).

       In this case, the defendant gave notice that Dr. Kenner would testify as an expert
and provided the State with Dr. Kenner‟s report, which stated that the defendant was
particularly vulnerable, due to her physical and mental condition, to coercion during
police interrogation. The State heard Dr. Kenner testify on the subject at the motion to
suppress, and the State had the defendant evaluated by its own mental health expert. We
conclude that the notice regarding testimony that the defendant was particularly
vulnerable to suggestion was adequate. Moreover, the trial court did not exclude the
evidence based on lack of notice, and the judge made no finding regarding any prejudice
suffered by the State. Accordingly, we do not deny relief based on the notice
requirement in Rule 12.2(b).


                                             56
       We note that the defendant never gave any indication that Dr. Kenner, who was
the defendant‟s treating psychiatrist, would testify on the subject of false confessions or
use of the Reid technique.3 The subject was not in any of his reports, and the trial court
noted that the subject was first being raised during the fourth day of trial and that there
was no notice regarding “this particular narrow issue.” The State had a mental health
expert who had examined the defendant, but it argued that it had had no opportunity to
procure rebuttal proof on the subject of interrogation techniques or false confessions. Dr.
Kenner‟s curriculum vitae is not part of the record. We note that the testimony at issue
does not fall under the discovery provisions of Rule 12.2(b) because it is not related to
the defendant‟s mental condition, but it may be subject to other rules governing
discovery. See State v. Reid, 91 S.W.3d 247, 293-94 (Tenn. 2002) (appendix) (noting
that the defendant, who objected to lack of notice regarding expert testimony on blood
spatter, alleged no prejudice); State v. Carl H. Dougherty, No. C.C.A. 827, 1989 WL
1142, at *3 (Tenn. Crim. App. Jan. 9, 1989). While it appears that the defendant did not
give notice that its expert would be testifying regarding false confessions, the trial court
excluded the evidence based on other grounds.

       Dr. Kenner testified about his work as a psychiatrist, including his appointment as
clinical faculty at Vanderbilt University Medical School and his private practice in
forensic psychiatry, and he was declared an expert in that field. He testified that he was
involved in end-of-life medical ethics, had worked with the FBI regarding school
shooters, and that he had expertise in interrogation techniques. He testified that he
interviewed the defendant for over thirteen hours, interviewed her parents, reviewed the
interrogation, reviewed Dr. Auble‟s reports, reviewed the defendant‟s medical and prison
records, reviewed the defendant‟s recorded calls from jail, and reviewed text messages
and photographs introduced by the State.

       During the offer of proof, Dr. Kenner testified that he had lectured on the subject
of interrogation techniques and false confessions at local, national, and international
meetings in the area of psychiatry. He had also been referenced in a book regarding the
troops returning from Iraq. He listed no publications in the field. Dr. Kenner‟s proffered
testimony primarily focused on going through the defendant‟s statement and noting
places where he felt that Detective Malach was cutting her off and forcing her into his
narrative. He stated that the defendant‟s statement to Detective Malach was “highly
inaccurate” because she “bought his narrative” due to her mental diseases and defects.
Dr. Kenner testified that he had given expert testimony regarding the reliability of
confessions before. On cross-examination, he stated that he was “critiquing [Detective
Malach‟s] thinking.” He testified that he believed law enforcement officers stereotyped

       3
         Defense counsel stated during the offer of proof that Dr. Kenner would speak to use of
the Reid technique, an interrogation technique which may frequently be coercive.
                                              57
cases such as the defendant‟s and that they typically believed that the baby was
smothered. The trial court found that, although Dr. Kenner was a credible witness on the
issue of diminished capacity, his testimony on the subject of the defendant‟s statement to
police was “a matter of performance” and that the proffered testimony was “personal
rather than professional.”4 The trial court concluded that the testimony was not reliable
or credible regarding the issue, that Dr. Kenner appeared biased, and that his testimony
would not substantially assist the jury. The court noted that “under his standards” no
person who was emotionally involved in a traumatic event could ever be questioned by
police, and it concluded that he was “not qualified” to give the testimony regarding the
reliability of the confession.

       Generally, the trial court is entrusted with the discretion to decide questions
regarding the admissibility, qualifications, relevancy, and competency of expert
testimony. State v. Farner, 66 S.W.3d 188, 207 (Tenn. 2001). The appellate court will
find an abuse of discretion when the trial court has applied an incorrect legal standard,
reached an illogical conclusion, based its decision on a clearly erroneous assessment of
the evidence, or employed reasoning that caused an injustice to the party complaining.
State v. Scott, 275 S.W.3d 395, 404 (Tenn. 2009). The weight to be given to expert
evidence, however, is a question for the jury. Farner, 66 S.W.3d at 208.

       An expert qualified by knowledge, skill, experience, training, or education may
give testimony in the form of an opinion if the expert‟s scientific, technical, or
specialized knowledge “will substantially assist the trier of fact to understand the
evidence or to determine a fact in issue.” Tenn. R. Evid. 702. The expert may rely on
facts or data which are not admissible, so long as they are “of a type reasonably relied
upon by experts in the particular field in forming opinions or inferences upon the
subject.” Tenn. R. Evid. 703. The trial court, however, “shall disallow testimony in the
form of an opinion or inference if the underlying facts or data indicate lack of
trustworthiness.” Tenn. R. Evid. 703. The reliability of expert testimony may be
evaluated using the following factors:

               (1) whether scientific evidence has been tested and the
               methodology with which it has been tested; (2) whether the
               evidence has been subjected to peer review or publication; (3)
               whether a potential rate of error is known; (4) whether, as

       4
         This finding was made partially in reference to Dr. Kenner‟s reaction during the offer of
proof to the prosecutor reading aloud a portion of Dr. Kenner‟s prior testimony. The prosecutor
read Dr. Kenner‟s testimony that the defendant was cognitively but not emotional capable of
waiving her rights, and his response was, “Yes. I like that.” The court also referenced Dr.
Kenner‟s comparison of Detective Malach and Barney Fife.
                                               58
              formerly required by Frye, the evidence is generally accepted
              in the scientific community; and (5) whether the expert‟s
              research in the field has been conducted independent of
              litigation.

State v. Ferrell, 277 S.W.3d 372, 378 (Tenn. 2009) (quoting McDaniel v. CSX Transp.,
Inc., 955 S.W.2d 257, 265 (Tenn. 1997)). Generally, the Rules require a determination of
the scientific validity and reliability of the evidence. McDaniel, 955 S.W.2d at 265.
However, the trial court must focus on the science and not on “merely the qualifications,
demeanor or conclusions of experts.” Id. Likewise, nonscientific, specialized knowledge
must be relevant and reliable, as measured by any of the McDaniel factors that are
applicable, by the expert‟s qualifications, and by the straightforward connection between
the expert‟s knowledge and the basis for the opinion. State v. Stevens, 78 S.W.3d 817,
834-35 (Tenn. 2002).

        In deciding whether expert testimony is admissible, the trial court must first
determine if the witness is qualified by knowledge, skill, experience, training, or
education to give an informed opinion on the subject at issue. Stevens, 78 S.W.3d at 834.
Next, the trial court must ensure that the basis of the opinion is trustworthy. Id. The
court should ensure there is no “analytical gap” between the data and the opinion. Id. at
835. In evaluating reliability, the court looks at four components: “(1) qualifications
assessment, (2) analytical cohesion, (3) methodological reliability, and (4) foundational
reliability.” State v. Scott, 275 S.W.3d 395, 402 (Tenn. 2009). The foundational
reliability of the evidence has two aspects: the reliability of the field itself and the
trustworthiness of the underlying data. Id. at 407. Self-reported facts in the context of a
psychological evaluation are fodder for cross-examination but not a basis for excluding
expert testimony. Id. at 409-10. When the expert‟s opinions “are based on relevant
scientific methods, processes, and data, and not upon mere speculation, the trial court
should admit the evidence.” Farner, 66 S.W.3d at 208. However, “[j]ust because an
expert is speaking does not make what he or she is saying sufficiently reliable to be
admitted into evidence as expert testimony.” Scott, 275 S.W.3d at 402.

       The requirement that the trial court evaluate the trustworthiness of the facts
underlying the expert‟s opinion “„is obviously designed to encourage trial courts to take a
more active role in evaluating the reasonableness of the expert‟s reliance upon the
particular basis for his or her testimony.‟” McDaniel, 955 S.W.2d at 265 (quoting R.
Banks, Some Comparisons Between the New Tennessee Rules of Evidence and the
Federal Rules of Evidence, Part II, 20 Mem. S.U.L. Rev. 499, 559 (1990)). The trial
court must perform a “gatekeeping” function by determining that the evidence is reliable
and relevant. Stevens, 78 S.W.3d at 832. This function is “critical” but “not
unconstrained.” Scott, 275 S.W.3d at 404. In this case, the trial court‟s decision to
                                            59
exclude the evidence was apparently based on its evaluation of Dr. Kenner‟s
qualifications and credibility in that field.

       The State at trial also argued that the evidence should be excluded because it did
not meet the requirements of State v. Hall, in that it did not address diminished capacity.
See State v. Hall, 958 S.W.2d 679, 688 (Tenn. 1997). However, there is a “longstanding
rule in Tennessee that once a confession is admitted into evidence, a jury may hear
evidence concerning the circumstances under which the confession was procured in order
to determine whether the defendant made the confession and whether it is true.” State v.
Burns, 29 S.W.3d 40, 48 (Tenn. Crim. App. 1999). “[T]he physical and psychological
environment that yielded the confession can also be of substantial relevance to the
ultimate factual issue of the defendant‟s guilt[] or innocence.” State v. John Henry
Wallen, No. 03C01-9304-CR-00136, 1995 WL 702611, at *23 (Tenn. Crim. App. Nov.
30, 1995) (quoting Crane v. Kentucky, 476 U.S. 683, 689 (1986)). In general, the
circumstances of a confession are relevant “to demonstrate the coercive atmosphere
surrounding the defendant‟s … statement; to allow the jury to assess the reliability and
credibility of the confession …; and to explain or qualify the confession.” State v.
Torres, 82 S.W.3d 236, 251-52 (Tenn. 2002).

       While “„[t]he right to present witnesses is of critical importance ... it is not
absolute. In appropriate cases, the right must yield to other legitimate interests in the
criminal trial process.‟” State v. Marquest Mays, No. W2012-00607-CCA-R3-CD, 2014
WL 902478, at *23 (Tenn. Crim. App. Mar. 7, 2014), (quoting State v. Brown, 29
S.W.3d 427, 432 (Tenn. 2000)). Likewise, evidence offered on the circumstances
surrounding a confession may not be admissible if it “does not comply with evidentiary
rules that serve the interests of fairness and reliability.” Wallen, 1995 WL 702611, at
*24.

       When expert testimony complies with the Rules of Evidence, Tennessee courts
have permitted testimony regarding the defendant‟s vulnerability to coercion, so long as
the testimony did not infringe on the jury‟s determination regarding the truth of the
confession. In State v. Wallen, the trial court excluded the testimony of the defendant‟s
expert regarding the reliability of his confession. Wallen, 1995 WL 702611, at *22. On
appeal, this court, reversing on other grounds, concluded that there was no legal basis for
excluding the evidence. Id. at *27. The appellate opinion noted that the testimony would
substantially assist the trier of fact in determining the truth of the confession and that it
was properly the subject of expert testimony. Id. at *25. The court stated that, while
expert testimony which invades the province of the jury by deciding the weight to be
given a confession or by commenting on the credibility of the witness is not admissible,
the expert‟s testimony did not do so because it was related to the environment of the
interrogation and the appellant‟s ability to read, write, and understand the waiver and
                                             60
interrogation. Id. at *25 (citing State v. Schimpf, 782 S.W.2d 186, 192 (Tenn. Crim.
App. 1989)). The court further noted that the testimony was based on trustworthy facts
generally relied upon by experts in the field. Id. at *25.

        In State v. Ted Ormand Pate, the trial court found that the data underlying the
expert‟s opinion that the defendant was easily coerced were reliable and allowed the
expert to testify regarding the defendant‟s mental condition but excluded testimony
regarding whether the defendant personally had a propensity to make false statements.
State v. Ted Ormand Pate, No. M2009-02321-CCA-R3-CD, 2011 WL 6935329, at *11
(Tenn. Crim. App. Nov. 22, 2011). This court determined that expert testimony bearing
on the defendant‟s response to interrogation may be admissible if it falls outside the
knowledge of the jury and does not comment on the truth of the particular confession. Id.
at *12. The trial court‟s decision was affirmed because the expert was permitted to
testify regarding the defendant‟s compliant personality but not the credibility of his
statement. Id.

        However, courts have readily excluded expert testimony regarding a confession
when the qualifications of the expert or of the underlying facts were placed in doubt. In
State v. Mays, this court acknowledged that the defendant‟s attack on his confession was
critical but denied relief because, despite the doctor‟s statements that he would have
testified to the issue of whether the defendant‟s confession were true, there was nothing
in the record regarding how the defendant scored on compliance and suggestibility tests,
and because the mental evaluation was completed during trial, prejudicing the State‟s
ability to rebut the testimony. Mays, 2014 WL 902478, at *22-23 (noting also that the
expert was permitted to testify regarding false confessions and the techniques used in the
defendant‟s interview). Likewise, in State v. Brimmer, the defendant‟s expert would have
testified that the defendant was an individual who could have been easily coerced. State
v. Brimmer, 876 S.W.2d 75, 79 (Tenn. 1994). The Tennessee Supreme Court upheld the
trial court‟s exclusion of the evidence based on the fact that the basis of the doctor‟s
opinion was not trustworthy because the doctor had not reviewed the entire interrogation.
Id.

       In a separate issue raised in State v. Pate, the trial court excluded testimony
regarding the accuracy of the victim‟s statements in her forensic interview. Pate, 2011
WL 6935329, at *11-13. This court affirmed, concluding that the trial court‟s
determination that the expert was not qualified in this field was not illogical when the
expert was only able to list a few conferences in which he spoke and a few others in
which the topic was addressed. Id. at *13-14. Likewise, the court in State v. Ackerman
affirmed the exclusion of the expert‟s testimony regarding child forensic interviews
because the expert‟s knowledge was limited to some decade-old presentations and
included no publications. State v. Ackerman, 397 S.W.3d 617, 633 (Tenn. Crim. App.
                                           61
2012) (also concluding that the trial court did not err in excluding expert‟s testimony,
which would have stated that the defendant was vulnerable to suggestion but would not
have commented on whether the defendant was more or less likely than any other person
to provide inaccurate information, because the testimony was only marginally relevant)
overruled on other grounds by State v. Sanders, 452 S.W.3d 300 (Tenn. 2014).

       Although the trial court did not make separate findings in excluding Dr. Kenner‟s
testimony about false confessions in general and about the defendant‟s tendency to
suggestion in particular, it excluded testimony regarding both, finding the testimony was
not credible, reliable, or likely to assist the jury.

        In contrast to the expert testimony presented in Pate, Dr. Kenner did not, during
the offer of proof, cite to any tests to measure the defendant‟s submissive, easily-coerced
personality. Although he looked at the results of the tests Dr. Auble had administered
and concluded that the defendant was answering honestly, he did not testify regarding
how the defendant performed on tests compared to an average person to show that she
was particularly submissive. See Pate, 2011 WL 6935329, at *7-8 (defendant‟s expert
testified that the MMPI-2 showed that the defendant was anxious, naïve, and in the
ninety-ninth percentile on the submissiveness scale). Instead, Dr. Kenner‟s testimony
appeared to base his conclusions on the observation that the defendant, during his
sessions with her, would “fill in blanks rather than presenting her own memories of
events.” He testified, both in the offer of proof and in front of the jury, that the defendant
was very passive. During the offer of proof, he also testified that Detective Malach
frequently cut the defendant off or redirected her into his narrative and that his
interrogation was “bullying.” Dr. Kenner stated he had spoken at a few conferences on
the subject of false confessions, but he did not list any publications in the field. See id. at
*13-14 (holding that trial court did not abuse its discretion in concluding that the expert
was not qualified in the field when the only evidence of expertise was speaking at a few
conferences).

        The trial court concluded that Dr. Kenner‟s testimony regarding this subject was
not reliable. While a witness may be qualified as an expert even absent publications or
reliance on scientific testing, we conclude that the trial court did not abuse its discretion
in excluding Dr. Kenner‟s testimony based on the qualifications presented during the
offer of proof. The trial court also concluded that the testimony would not substantially
assist the trier of fact, presumably because the proffered testimony was primarily a line-
by-line analysis of the credibility of the interview. Dr. Kenner testified that Detective
Malach forced the defendant to agree with his narrative, but the court concluded that the
jury could itself observe the defendant‟s interactions with Detective Malach and
determine to what extent she was merely agreeing with his narrative. See Schimpf, 782
S.W.2d at 193-94 (concluding that testimony invaded the province of the jury by
                                              62
deciding witness credibility) superseded by statute as stated in State v. Collier, 411
S.W.3d 886, 896 (Tenn. 2013).

        We agree with the defendant that expert testimony regarding the circumstances of
an interrogation is generally admissible and that the testimony in this case would have
been helpful to the defense. Nevertheless, we cannot say that the trial court abused its
discretion in concluding that the expert testimony in this case was not sufficiently reliable
to be presented to the jury. Id. at *13-14. The trial court found that Dr. Kenner could
provide expertise in forensic psychiatry but that his expertise did not extend to false
confessions because his testimony in that area was not reliable. We cannot conclude,
given the proffered testimony dissecting the interview and the qualifications listed during
the offer of proof, that the trial court applied an incorrect legal standard, reached an
illogical conclusion, based its decision on a clearly erroneous assessment of the evidence,
or employed reasoning that caused an injustice to the party complaining. Scott, 275
S.W.3d at 404. Accordingly, the defendant is not entitled to relief.


                           X. Admissibility of Text Messages

        The defendant objects to the admission of the text messages sent between the
defendant and Mr. Smith on the basis that the State‟s expert failed to establish the
reliability of the time that the messages were sent or received and that his testimony was
therefore in violation of Tennessee Rule of Evidence 703. The State counters that the
argument is waived because the defendant did not object or argue that the testimony
violated Rule 703 during trial.

        The defendant objected prior to trial to the admission of certain text messages
based on the timeliness of the discovery, and the trial court ruled in favor of the State.
The defendant moved to reconsider the exclusion of the texts based on the contention that
they were not discovered pursuant to a specific warrant but as part of what was
essentially a data dump. Prior to Agent Garnett‟s testimony at trial, the defense renewed
its objection to the text messages and referenced the trial court‟s pretrial ruling. During
Agent Garnett‟s testimony, defense counsel questioned Agent Garnett regarding the
accuracy of the times in the text messages. Agent Garnett testified that the times in his
report indicated the times recorded by the individual device and that these times might be
inaccurate if the device was not recording correctly.5 After Agent Garnett‟s testimony,

       5
         A comparison of the content and time-stamp of messages sent between the defendant‟s
telephone and Mr. Smith‟s telephone, along with Agent Garnett‟s testimony that most devices
would record in Greenwich mean time, leads to the inference that one of Mr. Smith‟s devices
recorded “a.m.” and “p.m.” incorrectly.
                                             63
defense counsel objected to the text messages, stating that the inaccuracy of the time-
stamps had not been the subject of the previous motion to suppress because he had been
unaware of the issue. The trial court ruled that the issue of the accuracy of the times went
to the weight and not the admissibility of the evidence. Although the defendant
challenged the admission of the text messages based on the possibly inaccurate times, the
defendant never cited Tennessee Rule of Evidence 703, and we conclude that the State is
correct that the defendant did not question the reliability of the expert testimony
regarding the messages pursuant to that Rule.

        Reviewing for plain error, we conclude that the defendant is not entitled to relief.
For an error to constitute plain error sufficient to merit relief, the following factors must
be present: a) the record must clearly establish what occurred in the trial court; b) a clear
and unequivocal rule of law must have been breached; c) a substantial right of the
accused must have been adversely affected; d) the accused did not waive the issue for
tactical reasons; and e) consideration of the error is necessary to do substantial justice.
State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994). Additionally, “the
plain error must be of such a great magnitude that it probably changed the outcome of the
trial.” State v. Bishop, 431 S.W.3d 22, 44 (Tenn. 2014) (quoting Adkisson, 899 S.W.2d at
642). A court need not consider all the factors if it is clear that the defendant will fail to
establish at least one. State v. Jordan, 325 S.W.3d 1, 58 (Tenn. 2010). An appellate
court‟s sua sponte invocation of plain error relief should be exercised sparingly “because
„appellate courts do not sit as self-directed boards of legal inquiry and research, but
essentially as arbitrators of legal questions presented and argued by the parties before
them.‟” Bishop, 431 S.W.3d at 44 (quoting State v. Northern, 262 S.W.3d 741, 766
(Tenn. 2008) (Holder, J., concurring and dissenting)).

       The defendant claims that the trial court should not have allowed the expert
testimony because “the underlying facts or data indicate lack of trustworthiness.” Tenn.
R. Evid. 703. She argues that Agent Garnett “could not base his opinion upon the time
marks assigned to each text message.” Agent Garnett‟s testimony, however, was not
based on the times indicated in his report. His testimony was simply that he used certain
tools to extract data in the form of text messages from the defendant‟s telephone and
from two telephones belonging to Mr. Smith. He did not give any opinion based on the
time-stamps, which he acknowledged reflected the times recorded by the devices and
which he acknowledged were not necessarily accurate. His testimony was that the data
was an accurate reflection of what was recorded on each device at the time that he used
the extractor tool. Accordingly, no clear and unequivocal rule of law was breached.
Moreover, the reliability of the outcome of the trial is not implicated in the accuracy of
the time-stamp on the text messages. The messages which appeared to have an incorrect
time-stamp were sent months before the crimes, and the timing of these messages in no
way implicates any of the issues in dispute at trial. The substantial accuracy of the time-
                                             64
stamps of the text messages sent from the defendant‟s telephone around the time the
twins were born was attested to by witnesses such as the defendant‟s father and sister.
Furthermore, the timing of the births was never in dispute at trial. We conclude that the
defendant is not entitled to relief.


                    XI. Admissibility of Telephone Google Searches

       The defendant contends that the trial court erred in allowing certain Google
searches performed on the defendant‟s telephone to be used in cross-examining Dr.
Kenner and in denying a mistrial on this basis. The defendant also objects that the
searches were put before the jury but never properly authenticated and argues that this
lack of authentication made them inadmissible and irrelevant.

        After Dr. Kenner testified that the defendant did not know that she was pregnant,
the prosecutor asked him if he was aware that a search had been performed on her
telephone on September 3, 2011, for “pregnancy calculator” and that another had been
performed on September 5, 2011, for “pregnant and doctor porn.” The defense objected
based on the fact that the trial court had previously ruled that the evidence could only
come in for rebuttal and based on the contention that their evidentiary value was
substantially outweighed by danger of unfair prejudice under Tennessee Rule of
Evidence 403. The trial court ruled that the defense had opened the door to the questions
because Dr. Kenner‟s awareness of the searches bore on the issue of the credibility of his
diagnosis that the defendant suffered from pregnancy denial, and the court found that the
evidence was relevant and reliable, having been authenticated in a previous hearing. A
list of Google searches performed in September on the defendant‟s phone, marked to
show several searches related to pregnancy that the State intended to put before the jury,
was made an exhibit for identification only until Agent Garnett could authenticate it. The
trial court agreed with the defense that the searches on the list which did not reference
pregnancy would be prejudicial and not relevant. The prosecution then questioned Dr.
Kenner about four more Google searches involving pregnancy and inducing labor.

       The defendant‟s objection to the searches appears to be based on an assertion that
the State had agreed not to use the Google searches during its case-in-chief and that “the
manner in which the government introduced the matter to the jury by questioning Dr.
Kenner about these searches was entirely prejudicial.”6

       6
         The defendant does not argue that the trial court erred in weighing the probative value
of the evidence against any potential prejudice related to the fact that three of the searches
involved the word “porn” or “sex.” See State v. Clark, 452 S.W.3d 268, 289 (Tenn. 2014)
(noting that “[w]hile using adult pornography is not a „crime,‟ many people consider it a moral
                                              65
        A trial court‟s decisions regarding the admissibility of evidence are generally
reviewed for abuse of discretion. State v. Parker, 350 S.W.3d 883, 896-97 (Tenn. 2011).
A trial court abuses its discretion when it applies an incorrect legal standard, reaches an
illogical conclusion, bases its decision on a clearly erroneous assessment of the evidence,
or employs reasoning that causes an injustice to the party complaining. State v. Herron,
461 S.W.3d 890, 904 (Tenn. 2015).

       In general, a witness may be cross-examined on any matter relevant to any issue in
the case, including credibility. Tenn. R. Evid. 611(b). “The propriety, scope, manner and
control of cross-examination of witnesses lies within the discretion of the trial court.”
State v. Reid, 213 S.W.3d 792, 839 (Tenn. 2006). The trial court‟s determinations
regarding cross-examination will not be reversed absent abuse of that discretion. State v.
Zirkle, 910 S.W.2d 874, 890 (Tenn. Crim. App. 1995). Moreover, “[o]nce [expert]
evidence has been admitted, the defense is given broad latitude to test the validity of the
expert‟s opinion on cross examination.” State v. Farner, 66 S.W.3d 188, 208 (Tenn.
2001). “[O]n cross-examination, the expert may be required to disclose … underlying
facts or data” in order to impeach the expert‟s diagnosis. State v. Thacker, 164 S.W.3d
208, 228 (Tenn. 2005); see also Tenn. R. Evid. 705 (“The expert may in any event be
required to disclose the underlying facts or data on cross-examination.”).

        The trial court ruled that the Google searches would be admissible because the
defendant‟s expert witness had “opened the door” to the evidence through his testimony
that the defendant did not know she was pregnant. Evidence which is inadmissible can
become admissible when a party opens the door by raising the subject of that evidence at
trial. State v. Gomez, 367 S.W.3d 237, 246 (Tenn. 2012). “When a party raises a subject
at trial, the party „expand[s] the realm of relevance,‟ and the opposing party may be
permitted to present evidence on that subject.” Id. (quoting 21 Charles Alan Wright et
al., Federal Practice & Procedure Evidence § 5039.1). Permitting such evidence is an
equitable principle “that permits a party to respond to an act of another party by
introducing otherwise inadmissible evidence.” Id.

      Here, Dr. Kenner testified that he believed that the defendant suffered from
pregnancy denial, that she was unaware that she was pregnant, and that fifty to sixty
percent of his evaluation was based on the defendant‟s statements to him. The trial court
allowed the State to test the credibility of Dr. Kenner‟s diagnosis by asking him if, in
making the diagnosis, he was aware that the defendant had performed several Google

„wrong,‟” and that it should be analyzed under Tennessee Rule of Evidence 404(b)).
Accordingly, we address only her argument that the State erred in the manner in which it
introduced the evidence – through the cross-examination of Dr. Kenner.
                                            66
searches involving terms such as “pregnancy” and “labor” in September, prior to the birth
of the twins. The State also asked Dr. Kenner if he was aware that the defendant had told
Detective Malach and Dr. Auble that she knew she was pregnant. We conclude that the
defendant‟s evidence that she was unaware of the pregnancy opened the door to the
admission of evidence that she was in fact aware of the pregnancy, and we hold that the
State‟s questions were a permissible inquiry into the data used by Dr. Kenner in reaching
his diagnosis. Accordingly, permitting the introduction of Google searches through the
medium of cross-examination was not error.

       Because the defendant has not shown that the trial court abused its discretion in
permitting the cross-examination of Dr. Kenner about the searches, we conclude that the
denial of a mistrial was likewise not in error.

        The defendant also claims error in the failure to authenticate the Google searches.
Tennessee Rule of Evidence 901 discusses the requirement of authentication prior to
admissibility. Evidence should not be admitted if its identity and integrity cannot be
demonstrated by chain of custody or other appropriate means. State v. Scott, 33 S.W.3d
746, 760 (Tenn. 2000). However, the requirement that evidence be authenticated is
limited to tangible evidence. See State v. Cannon, 254 S.W.3d 287, 296 (Tenn. 2008)
(noting that a condition precedent to the introduction of tangible evidence is the witness‟s
ability to identify it or establish a chain of custody). The list of Google searches, which
was marked for identification only, was never introduced as tangible evidence. Instead,
Dr. Kenner was cross-examined regarding his knowledge of the searches performed on
the defendant‟s telephone. See Tenn. R. Evid. 607. Because the list was not introduced
into evidence, there was no requirement that it be authenticated. See State v. Jeremy
McMillon, No. E2010-01091-CCA-R3CD, 2011 WL 4424732, at *8 (Tenn. Crim. App.
Sept. 22, 2011) (“In the case herein, the bullet at issue was never actually entered into
evidence . . . . Therefore, the bullet itself is not tangible evidence. . ., and there was no
need for authentication.”). We conclude that there was no error in the authentication or
admission of the evidence.

       The defendant also objects that the relevance of the searches was conditioned on
the fact that they were performed on the defendant‟s telephone and that the failure to call
Agent Garnett in rebuttal required exclusion of the evidence under Tennessee Rule of
Evidence 104(b). However, the defendant never objected to the Google searches on
relevancy grounds at trial, and all parties made numerous references to a prior hearing
where Agent Garnett had testified that the searches were retrieved from the defendant‟s
telephone. See Tenn. R. Evid. 104(a) (“Preliminary questions concerning … the
admissibility of evidence shall be determined by the court.”). The searches were not
introduced into evidence but merely used in impeachment. Neither did the defendant
move to strike the testimony at any time. We conclude that this argument is waived.
                                             67
                             XII. Admissibility of Jail Calls

        The defendant claims that the trial court‟s decision to exclude the telephone calls
she placed from the jail to her family was reversible error. She notes that the telephone
calls were evidence of her emotional and mental state at the time of her interrogation and
arrest.

        At trial, Dr. Kenner was permitted to testify that, in the recorded conversations the
defendant had with her family while in jail, she described feeling dizzy and coming close
to losing consciousness. He testified that these were classic symptoms of severe anemia
after acute blood loss. He also testified that the jail nurse noted pallor and dehydration,
which was also consistent with acute blood loss, but he acknowledged that the jail nurse
did not indicate that the defendant should be readmitted to the hospital. Dr. Auble
likewise testified that she reviewed the jail telephone calls as part of her diagnosis. The
defendant sought to admit the recorded conversations. Defense counsel stated that, in the
recordings, the defendant tells her family that she feels weak and dizzy and that her
general demeanor during the calls is relevant to her mental condition. The defense
argued that the calls should be admissible under the hearsay exceptions in Tennessee
Rules of Evidence 803(3) and 803(4). The trial court noted that the defendant‟s calls did
not appear relevant to the defense of diminished capacity, and trial counsel countered that
they were offered to show that the defendant‟s physical condition was consistent with
delirium. The prosecution argued that the tapes were an hour and a half long, that the
bulk of the tapes were not relevant, that the tapes were inadmissible hearsay, and that the
defendant‟s statements were self-serving. The trial court concluded that neither hearsay
exception applied and excluded the tapes.

        Generally, a statement other than one made by the declarant while testifying,
offered to prove the truth of the matter asserted, is inadmissible. Tenn. R. Evid. 801, 802.
The determination of whether a statement is hearsay is a question of law. State v. Gilley,
297 S.W.3d 739, 760 (Tenn. Crim. App. 2008). Application of a hearsay exception,
however, may involve factual determinations, and in these, the appellate court defers to
the trial court‟s findings of fact. Id. at 761.

       Tennessee Rule of Evidence 803(4) excepts from the hearsay rule “[s]tatements
made for purposes of medical diagnosis and treatment describing … past or present
symptoms, pain, or sensations.” Tenn. R. Evid. 803(4). The Advisory Commission‟s
Comment clarifies that the Rule “continues the Tennessee position of limiting
declarations of past physical condition to those made to treating doctors.” Tenn. R. Evid.
803(4) Advisory Comm‟n Cmt. The rationale of the Rule is that such a statement will be
                                             68
reliable because the person making the statement has an interest in receiving appropriate
medical care. State v. Lynn, 924 S.W.2d 892, 898 (Tenn. 1996). “Courts have reasoned
that patients seeking medical assistance are strongly motivated to be truthful because
accurate diagnosis and effective treatment often depend, in part, upon what patients tell
health care providers.” State v. McLeod, 937 S.W.2d 867, 870 (Tenn. 1996). The
Tennessee Supreme Court has noted that the rule may apply not just to doctors but to
“any person to whom a statement is made for purposes of or pertinent to medical
diagnosis and treatment.” Id. at 869 n.1 (Tenn. 1996) (citing State v. Rucker, 847 S.W.2d
512 (Tenn. Crim. App. 1992) (statement made to a nurse)). The Rule does not, however,
apply when the statement is not made for the purpose of medical diagnosis and treatment.
For instance, the Tennessee Supreme Court has held that statements made to a
psychologist are inadmissible under the exception because they are not made for medical
diagnosis and treatment. State v. Barone, 852 S.W.2d 216, 220 (Tenn. 1993). Here, the
statements were made to the defendant‟s family and friends and were not made to a
medical professional for the purpose of medical diagnosis and treatment. The trial court
did not err in excluding the statements under this exception.

        Tennessee Rule of Evidence 803(3) permits statements “of the declarant‟s then
existing state of mind, emotion, sensation, or physical condition (such as intent, plan,
motive, design, mental feeling, pain, and bodily health) ….” Tenn. R. Evid. 803(3). The
Advisory Commission Comment elaborates that statements of “then existing” physical
conditions “need not be made to a doctor; any witness who overheard the hearsay
statement could repeat it in court under this exception.” Tenn. R. Evid. 803(3) Advisory
Comm’n Cmt. However, the statement is only “admissible to prove mental state at issue
or subsequent conduct consistent with that mental state” and “only the declarant‟s
conduct, not some third party‟s conduct, is provable by this hearsay exception.” Tenn. R.
Evid. 803(3) Advisory Comm’n Cmt; see State v. Ramos, 331 S.W.3d 408, 415 (Tenn.
Crim. App. 2010) (holding that child victim‟s statement regarding pain was admissible
under the exception). This court has held that evidence under this Rule is admissible
when the declarant‟s state of mind would be relevant. State v. Burns, 29 S.W.3d 40, 47
(Tenn. Crim. App. 1999).

        Here, the defendant sought to introduce the statements of her postpartum physical
condition as relevant to her mental state during the births, and these statements appear to
fit within the hearsay exception in Rule 803(3). Nevertheless, we conclude that the trial
court did not abuse its discretion in excluding the evidence. The defense sought to
introduce approximately one and a half hours of recorded telephone calls, the bulk of
which contained statements that were undisputedly not relevant or material. The
defendant sought to introduce evidence not only consisting of statements regarding her
physical health but also irrelevant statements used for the purpose of illustrating the
timbre of her voice at the time. The defense never sought to cull the telephone calls to
                                            69
limit the evidence to the statements admissible under Rule 803(3). We cannot conclude
that the trial court abused its discretion in excluding the telephone calls.

        Furthermore, even if the trial court‟s decision was error, we determine that the
error was harmless. The relevant portions of the telephone calls, those that detailed the
defendant‟s physical condition supporting the diagnoses of hypovolemic shock and
delirium, were put before the jury during Dr. Kenner‟s testimony. The defendant is not
entitled to relief.


              XIII. Admissibility of “The Vampire Diaries” Photograph

       The defendant also contends that the trial court committed reversible error by
allowing the prosecution to admit a photograph of her bedroom which focused on a shelf
of DVDs from the television series “The Vampire Diaries.” The prosecution argued that
the photograph was relevant to premeditation in that it confirmed the defendant‟s text
messages, sent after the births, in which she made plans to watch the series with a friend.
The prosecution also argued that the photograph should be admitted because the
“[S]tate‟s theory is just showing that she was going on with her life.” The defense argued
that the photograph had no evidentiary value and that it was potentially prejudicial
because of the jury might react negatively to the subject of vampires. The trial court
chose to admit the photograph, finding that it was “very relevant, key” to the defendant‟s
mens rea at the time of the crime, which would be “hotly contested.”

        A photograph must be relevant to an issue decided by the trier of fact in order to
be admissible. State v. Adams, 405 S.W.3d 641, 657 (Tenn. 2013). Relevant evidence is
“evidence having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. A photograph should be excluded, however, if its
probative value is substantially outweighed by danger of unfair prejudice. Tenn. R. Evid.
403. In determining the admissibility of a photograph, the trial court should consider the
questions of fact which the jury will decide and any other evidence presented during trial.
Adams, 405 S.W.3d at 657. The decision to admit or exclude photographic evidence lies
in the trial court‟s discretion. State v. Young, 196 S.W.3d 85, 105 (Tenn. 2006).

       The State argues that the photograph was relevant to the defendant‟s mens rea
because it corroborated a text message concerning her plans to watch the show after the
deaths of her children. While the defendant‟s actions immediately following the deaths
may reflect on her mental state, see State v. Davidson, 121 S.W.3d 600, 615 (Tenn. 2003)
(citing destruction or secretion of evidence and calmness immediately after killing as
indicative of premeditation), the same cannot be said of a picture of her bookshelf. “In
                                            70
assessing probative value, the court must understand the proof and theory of the case, and
whether there is a real dispute about the issue the evidence is to prove.” Young, 196
S.W.3d at 106 (quoting Neil P. Cohen, Sarah Y. Sheppeard & Donald F. Paine,
Tennessee Law of Evidence, § 403.[5] (5th ed.2005) (emphasis added in Young)). The
defendant did not dispute that she sent a text message regarding her intent to watch the
show. See Young, 196 S.W.3d at 106 (“Defendant did not attack at trial the credibility of
his confession. Accordingly, the motives underlying his confession had only marginal
relevance.”). The picture of the defendant‟s bookshelf had miniscule, if any, probative
value regarding the issues contested at trial. Her possession of DVD episodes of “The
Vampire Diaries” does not make it more or less probable that she committed
premeditated murder, felony murder, or aggravated child abuse. However, neither was
the photograph particularly prejudicial. The photograph was one picture of a bookshelf
introduced among close to seventy photographs of the defendant‟s home, including
photographs of the bodies of the babies and of her bloody clothing. Accordingly, while
we conclude that the photograph was admitted in error because it had no relevance to the
issues in dispute in the case, we also conclude that the error was harmless. See Young,
196 S.W.3d at 106.


                                  XIV. Cumulative Error

        The doctrine of cumulative error recognizes that “there may be multiple errors
committed in trial proceedings, each of which in isolation constitutes mere harmless
error, but which when aggregated, have a cumulative effect on the proceedings so great
as to require reversal in order to preserve a defendant‟s right to a fair trial.” State v.
Hester, 324 S.W.3d 1, 76 (Tenn. 2010). Reversal for cumulative error functions to
protect the defendant‟s constitutional right to a fair trial, but such reversals are rare. State
v. Herron, 461 S.W.3d 890, 910 (Tenn. 2015). The doctrine of cumulative error only
applies when there has been more than one error committed during trial. Hester, 324
S.W.3d at 77. The appellate court must assess whether the errors, each of which may be
harmless in isolation, function in the aggregate to deny the defendant the right to a fair
trial. Id. at 76. Such claims are sui generis and must be assessed against the background
of the whole case, evaluating the nature and number of errors, their relationship with one
another and combined effect, the trial court‟s remedial efforts, the strength of the State‟s
case, and the length of the proceedings. Herron, 461 S.W.3d at 910 (citing Hester, 324
S.W.3d at 77). We conclude that the aggregate of any errors committed during trial were
not such as to deny the defendant her right to a fair trial, and we accordingly deny relief.




                                              71
                             CONCLUSION

Based on the foregoing analysis, we affirm the judgments of the trial court.




                                          _________________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                     72